EXECUTION COPY   Exhibit 10.01

 

 

 

DEED OF LEASE

between

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

as Landlord

and

VERISIGN, INC.,

a Delaware corporation

as Tenant

Dated as of September 15, 2010

 

 

 



--------------------------------------------------------------------------------

DEED OF LEASE

THIS DEED OF LEASE (this “Lease”), dated September 15, 2010 (the “Effective
Date”), is between 12061 BLUEMONT OWNER, LLC, a Delaware limited liability
company (“Landlord”), having an office at c/o Rockwood Capital, LLC, 10 Bank
Street, 11th Floor, White Plains, New York 10606, and VERISIGN, INC., a Delaware
corporation (“Tenant”), having an office at 21355 Ridgetop Circle, Dulles,
Virginia 20166.

W I T N E S S E T H:

WHEREAS, Landlord is the owner of the following (collectively, the “Office
Complex”):

(i) the parcel of land more particularly described on Exhibit A attached hereto
(the “Land”);

(ii) the building and other improvements (including a below-grade parking
garage) situated on the Land currently known as 12061 Bluemont Way in Reston,
Virginia (the “Building”), as more particularly described on the floor plans
attached hereto as Exhibit A-1 (the “Floor Plans”);

(iii) all fixtures located on or affixed to the Land or the Building; and

(iv) the common and public areas of the Building, including, without limitation,
the Parking Facilities, sidewalks, rooftop deck, basketball court, tennis court
and any other amenities of the Office Complex external to the Building (the
“Common Areas”).

WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, one hundred percent (100%) of the Office Complex (the “Premises”), upon
the terms and conditions of this Lease. Landlord and Tenant hereby conclusively
agree that the Building contains 221,326 rentable square feet as determined
pursuant to the ANSI/BOMA Z65.1.1996 Method of Measurement (ANSI-1996).

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto hereby covenant as follows:

1. Definitions and Interpretation. All capitalized terms used in this Lease and
not otherwise defined herein shall have the meanings given to them in Exhibit C
attached hereto, and the provisions of this Lease shall be interpreted in
accordance with the rules of construction set forth therein.

2. Demise, Premises, Term, Rent, Parking, and Partial Surrender. Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, upon and
subject to the terms, covenants, provisions and conditions of this Lease. Tenant
shall have the exclusive right to use the Common Areas of the Office Complex,
subject to the reasonable use of the Common Areas by Landlord (including
Landlord’s agents, employees and contractors) in performing Landlord’s duties
and exercising Landlord’s rights under this Lease.



--------------------------------------------------------------------------------

2.1 Tenant shall have access to and from the Premises, 24 hours a day, seven
(7) days a week, 365 days a year, throughout the Term (except during bona fide
emergencies that actually require that Tenant be precluded from accessing the
Premises, and then only for the period actually necessitated by such emergency),
including any extensions thereof.

2.2(a) The term of this Lease (as the same may be renewed, the “Term”) shall
commence on the date that Landlord tenders possession of the entire Premises to
Tenant in accordance with Section 3.1, free of all tenants and other occupants
(the “Commencement Date”) and shall expire at 11:59 p.m. on the Expiration Date
unless earlier terminated pursuant to any of the conditions or covenants of this
Lease. Provided no Event of Default exists at the time Tenant gives the
extension notice (a “Renewal Notice”) to Landlord, Tenant may, at Tenant’s sole
election, renew the Term for two (2) renewal terms of five (5) years each (each,
a “Renewal Term”), with the first Renewal Term commencing on the day after the
initial Expiration Date and the second Renewal Term commencing on the day after
the expiration of the first Renewal Term, by giving Landlord the Renewal Notice
at least twelve (12) months but not more than fifteen (15) months prior to, for
the first Renewal Term, the initial Expiration Date, and for the second Renewal
Term, the expiration of the first Renewal Term. If Tenant gives a Renewal Notice
to Landlord in accordance with this Section, then, subject to this Section, the
Term shall be renewed for the first Renewal Term and/or the second Renewal Term
(as applicable) and Tenant shall have no right to renew or extend the Term
beyond the second Renewal Term. It shall be a condition to Tenant’s extension of
the Term for the second Renewal Term that Tenant shall have renewed the Term for
the first Renewal Term.

(b) Landlord shall give Tenant at least ninety (90) days prior written notice,
followed by a thirty (30) day prior written notice of the date that Landlord
reasonably anticipates will be the Commencement Date, followed by no less than a
ten (10) day prior written notice of the actual Commencement Date, which
Commencement Date shall in no event be earlier than February 1, 2011. As of the
Effective Date, Landlord and Tenant anticipate that the Commencement Date will
be no later than on July 1, 2011. If the Commencement Date does not occur on or
before November 30, 2011, then Tenant shall have the right to terminate this
Lease by thereafter delivering to Landlord a thirty (30) day written notice of
the exercise of such right, in which event this Lease shall terminate and be of
no further force or effect and neither party shall have any further rights or
obligations hereunder; provided, however, if the Commencement Date occurs during
such thirty (30) day period, Tenant’s exercise of its termination right shall be
deemed null and void.

(c) Landlord and Tenant acknowledge that, as of the Effective Date, the Premises
is occupied by Sallie Mae, Inc. (or parties claiming through Sallie Mae, Inc.)
(“Sallie Mae”). Prior to the Effective Date, Landlord has entered into an
agreement (the “Sallie Mae Termination Agreement”) with Sallie Mae for the early
termination of Sallie Mae’s existing lease for the Premises (the “Sallie Mae
Lease”), and Landlord has provided to Tenant a true, correct and complete copy
of the Sallie Mae Termination Agreement (redacted, if Landlord deems such
redaction to be appropriate, other than with respect to the term expiration and
termination provisions). The Sallie Mae Termination Agreement provides, among
other things,

 

-2-



--------------------------------------------------------------------------------

that (i) the Sallie Mae Lease shall expire, at Sallie Mae’s option, on June 30,
2011, July 31, 2011 or August 31, 2011 (the “Sallie Mae Expiration Date”),
(ii) on the Sallie Mae Expiration Date, Sallie Mae shall surrender the Premises
to Landlord broom clean and in good order and condition, ordinary wear and tear
and damage for which Sallie Mae is not responsible under the terms of the Sallie
Mae Lease excepted (the “Sallie Mae Delivery Condition”), (iii) on the Sallie
Mae Expiration Date, good and marketable title of the Furnishings (as defined in
Section 2.7) shall be conveyed by Sallie Mae to Landlord, and (iv) on the Sallie
Mae Expiration Date, Sallie Mae shall have removed all of Sallie Mae’s signs
(including all monument, exterior Building signs and signs within the Premises)
and shall have repaired and restored any damage caused thereby. Landlord shall
use commercially reasonable good faith efforts to enforce (including, if
necessary, litigation) all of Sallie Mae’s obligations arising under the Sallie
Mae Termination Agreement, and, on a regular basis, Landlord shall keep Tenant
informed of the status of Sallie Mae’s departure from the Premises and the
status of Landlord’s efforts to enforce Sallie Mae’s obligations under the
Sallie Mae Lease Termination Agreement. Landlord shall have no obligation to
make any payment to Sallie Mae in order to entice Sallie Mae to surrender
possession of the Premises to Landlord.

2.3(a) The fixed rent (“Fixed Rent”) payable by Tenant under this Lease shall be
as set forth on Schedule 2.3. Fixed Rent payable during any Renewal Term shall
be as provided in Section 2.3(d). Monthly Fixed Rent shall be due and payable by
Tenant in advance on the first (1st) day of each calendar month during the Term
(each, a “Rent Payment Date”), beginning on the 151st day from the Commencement
Date (or, if such 151st day is not the first (1st) day of a calendar month, the
first Rent Payment Date shall be the first (1st) day of the calendar month
immediately following such 151st day, and Tenant shall be liable for Fixed Rent
(calculated on a per diem basis) for each day of the period beginning on such
151st day and ending on the day prior to such first (1st) day of such calendar
month). Such first Rent Payment Date is herein referred to as the “Rent
Commencement Date” (e.g., if the Commencement Date is July 1, 2011, the Rent
Commencement Date and the first Rent Payment Date will be December 1, 2011).
Notwithstanding the foregoing to the contrary, Tenant shall be entitled to an
abatement of, and Landlord hereby waives Tenant’s obligation to pay, fifty
percent (50%) of all Fixed Rent installments with respect to the period
beginning on the Rent Commencement Date and ending on the day immediately
preceding the eighteenth (18th) monthly anniversary of the Rent Commencement
Date (the “Abatement Period”). Nothing herein contained shall be deemed to
diminish or relieve Tenant of its obligation to pay in accordance with the terms
of this Lease all sums owed by Tenant to Landlord under this Lease during the
Abatement Period other than Fixed Rent. Commencing on the first day following
the Abatement Period, the full installments of Fixed Rent shall then and
thereafter be payable in full by Tenant in accordance with the terms of the
Lease.

(b) Tenant shall pay to Landlord, in addition to Fixed Rent, any and all other
sums of money as shall become due from and payable by Tenant to Landlord in
accordance with the provisions of this Lease (collectively, the “Additional
Rent”).

(c) The following provisions shall govern the payment of Rent: (i) the covenant
to pay Rent shall be independent of every other covenant in this Lease; (ii) in
the event of the expiration or termination of this Lease prior to the
determination of any Additional Rent, Tenant’s agreement to pay any such sums
and Landlord’s obligation to refund any such sums

 

-3-



--------------------------------------------------------------------------------

shall survive the expiration or termination of this Lease; and (iii) each amount
owed to Landlord under this Lease for which the date of payment is not expressly
fixed shall be due thirty (30) days after the date of Tenant’s receipt of the
statement showing the amount due.

(d)(i) The annual Fixed Rent payable during a Renewal Term shall be the Renewal
Rate (no rate floor) for the Premises as of the commencement of the applicable
Renewal Term (the “Renewal Calculation Date”), with such Renewal Rate being
escalated on each anniversary of the Renewal Calculation Date by the market
escalation rate that shall be determined as part of the determination of the
Renewal Rate.

(ii) The “Renewal Rate” means the fair market triple net rental rate for the
Premises as of the Renewal Calculation Date based on comparable space in
Comparable Buildings for tenants having status comparable to Tenant’s status;
considering all of Landlord’s services to be provided under this Lease during
the applicable Renewal Term; with Tenant being required to pay Taxes (and
Management Costs, if Landlord exercises its rights under Section 6.3 following
an Operating Failure) pursuant to Section 4 of this Lease; assuming the Renewal
Term rent is not set forth in the lease between the parties; assuming that the
leased premises is unencumbered (e.g., the leased premises is not subject to
another party’s superior expansion right); and otherwise taking all relevant
factors into account including, without limitation, the following (to the extent
applicable): rental abatements, brokerage commissions, the condition of the
Premises, build-out periods and construction allowances for standard and
above-standard construction and “downtime” that may be associated with the
renewal or comparable transactions. Escalations in the Renewal Rate during a
Renewal Term shall be determined by market practice with respect to comparable
space in Comparable Buildings.

(iii) Landlord shall advise Tenant (the “Renewal Rent Notice”) of Landlord’s
determination of the Renewal Rate within ten (10) days after receiving the
Renewal Notice. If Tenant does not accept Landlord’s determination of the
Renewal Rate, the parties shall meet and seek to reach agreement on the Renewal
Rate during the thirty (30) day period that begins when Tenant receives the
Extension Rent Notice (the “Renewal Negotiation Period”).

(iv) If Landlord and Tenant do not agree upon the Renewal Rate in writing within
the Renewal Negotiation Period, Tenant shall within five (5) Business Days after
the expiration of the Renewal Negotiation Period notify Landlord in writing that
Tenant elects to either (x) withdraw Tenant’s Renewal Notice, in which event
Tenant’s Renewal Notice will be of no force or effect and the Term of this Lease
shall end on the original Expiration Date, or (y) require that such disagreement
be resolved by arbitration in accordance with the procedures set forth below
(and in the absence of such notice from Tenant, Tenant shall be deemed to have
elected to proceed under clause (y)):

(A) In the event Tenant delivers the notice described in Section 2.3(d)(iv)
requiring arbitration as described in clause (y) of said Section (or is deemed
to have given such notice pursuant to said clause (y)), within five (5) Business
Days of delivery of such notice (or deemed delivery) Tenant shall provide
Landlord with notice of the name and address of the person to act as the
arbitrator on Tenant’s behalf. The arbitrator shall be a real estate broker
licensed in the Commonwealth of Virginia with at least ten (10) years full-time

 

-4-



--------------------------------------------------------------------------------

commercial brokerage experience who is familiar with the fair market rental rate
of comparable space in Comparable Buildings. Within ten (10) Business Days after
the service of Tenant’s designation of Tenant’s arbitrator, the Landlord shall
give notice to Tenant specifying the name and address of the person designated
by Landlord to act as arbitrator on its behalf, which arbitrator shall be
similarly qualified. If a party fails to notify the other party of the
appointment of its arbitrator within the time period specified in this
Section 2.3(d)(iv)(A), and such failure continues for three (3) Business Days
after such other party delivers a second notice to the first party, then the
arbitrator appointed by such other party shall be the arbitrator to determine
the Renewal Rate.

(B) The arbitrators shall meet within ten (10) Business Days after the second
arbitrator is appointed and shall seek to reach agreement on Renewal Rate. If
within twenty (20) Business Days after the second arbitrator is appointed the
two (2) arbitrators do not reach agreement on Renewal Rate then the two
(2) arbitrators shall appoint a third arbitrator, who shall be a person with
qualifications similar to those required of the first two (2) arbitrators;
provided, however, that in no event shall such third arbitrator be a broker that
either Landlord or Tenant has engaged pursuant to a written agreement during the
five (5) year period prior to appointment of such third arbitrator. If the two
(2) arbitrators do not agree upon such appointment within five (5) Business Days
after expiration of such twenty (20) Business Day period, then either party, on
behalf of both, may request appointment of such a qualified person by the then
president of the Greater Washington Commercial Association of REALTORS®, or the
successor organization thereto. Each party shall pay the fees and expenses of
its respective arbitrator and both shall share the fees and expenses of the
third arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for
the respective parties shall be paid by the respective party engaging such
counsel or calling such witnesses.

(C) The Renewal Rate shall be determined by the third arbitrator in accordance
with the following procedures. Concurrently with the appointment of the third
arbitrator, each of the arbitrators selected by the parties shall state, in
writing, his or her determination of the Renewal Rate supported by the reasons
therefor. The third arbitrator shall have the right to consult experts and
competent authorities for factual information or evidence pertaining to a
determination of the Renewal Rate, but any such determination shall be made in
the presence of both parties with full right on their part to cross-examine. The
third arbitrator shall conduct such hearings and investigations as he or she
deems appropriate and shall, within thirty (30) days after being appointed,
select which of the two (2) proposed determinations most closely approximates
his or her determination of the Renewal Rate. The third arbitrator shall have no
right to propose a middle ground or any modification of either of the two
proposed determinations. The determination that the third arbitrator chooses as
that most closely approximating his or her determination of the Renewal Rate
shall constitute the decision of the third arbitrator and shall be final and
binding upon the parties. The third arbitrator shall render his or her decision
in writing with counterpart copies to each party. The third arbitrator shall
have no power to add to or modify the provisions of this Lease. Promptly
following receipt of the third arbitrator’s decision, the parties shall enter
into an amendment to this Lease confirming the Renewal Rate, but the failure of
the parties to do so shall not affect the effectiveness of the third
arbitrator’s determination or the effectiveness of the Renewal Term.

 

-5-



--------------------------------------------------------------------------------

 

(D) In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.

2.4 Tenant covenants and agrees to pay Fixed Rent and the Additional Rent
(collectively, “Rent”) promptly when due without notice or demand therefor,
except as such notice or demand may be expressly provided for in this Lease, and
without any abatement, deduction or setoff for any reason whatsoever except as
otherwise expressly provided for in this Lease. All regularly scheduled payments
of Rent (e.g., Fixed Rent) shall be paid by either wire or ACH transfer, in
Tenant’s sole discretion, in lawful money of the United States to Landlord at
its office or such other place, or to Landlord’s agent or at such other place,
as Landlord shall designate by written notice to Tenant. Any Additional Rent
payments which are not regularly scheduled payments shall be due thirty
(30) days after the date of Tenant’s receipt of the statement showing the amount
due. Such payments may be paid either by check or wire transfer. As of the
Effective Date, Rent shall be paid to Landlord at Two Embarcadero Center, 23rd
floor, San Francisco, CA 94111, Attention: Jamie McCue.

2.5 If the Rent Commencement Date with respect to any portion of the Premises
commences on a day other than the first (1st) day of a calendar month, or if the
Expiration Date occurs on a day other than the last day of a calendar month, the
Fixed Rent for the applicable partial calendar month shall be prorated on the
basis of a 365-day year (based on the actual number of days in question).

2.6(a) No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent or Additional Rent shall be deemed to be
other than a payment on account of such amount, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance or pursue any other
remedy provided in this Lease or at law. Additional Rent shall be deemed to be
Rent under this Lease and Tenant’s failure to pay Additional Rent in the manner
provided in this Lease (subject to any applicable grace, cure or notice period)
shall be considered a failure to pay Rent under this Lease and Landlord shall be
entitled to any rights and remedies provided herein or at law for such default.
If Landlord shall at any time or times accept Rent after it has become due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Landlord’s rights hereunder.

(b) If any amount of Rent owed by Tenant to Landlord is not paid on or before
the date that is ten (10) days after Landlord has given Tenant written notice
that the payment is delinquent, then, in addition to paying the amount of Rent
then due, Tenant shall pay to Landlord a late charge (the “Late Charge”) equal
to three percent (3%) of the amount of Rent then required to be paid and shall
also pay interest on such Rent from the date due until the date paid at the
Applicable Rate; provided, however, that with respect to the first such late
payment in each calendar year, Landlord shall not assess the Late Charge and
interest shall not accrue if such delinquent payment of Rent is made on or
before the tenth (10th) day following Tenant’s receipt of such notice. Payment
of such Late Charge will not excuse the untimely payment of Rent. Any Late
Charge and other amounts charged hereunder shall constitute Additional Rent.

 

-6-



--------------------------------------------------------------------------------

 

2.7 On the Commencement Date, in consideration of the payment of the sum of One
Dollar ($1.00), Landlord shall transfer to Tenant (or cause to be transferred to
Tenant) good and marketable title in and to the furniture, fixtures and
equipment set forth on Schedule 2.7-A to this Lease (the “Furnishings”), and
Landlord shall deliver the Furnishings to Tenant in the Premises. Tenant will
accept the Furnishings in “as is” condition as of the Commencement Date, without
any other representations or warranties by Landlord. Tenant shall pay any sales
tax due in connection with the transfer of ownership of the Furnishings to
Tenant. On the Commencement Date, Landlord shall deliver to Tenant a bill of
sale with respect to the Furnishings in the form attached hereto as Schedule
2.7-B.

2.8(a) Subject to the limitations set forth below, at least seven hundred
(700) parking spaces shall be made available to Tenant and Tenant’s visitors at
the Office Complex in the parking garage and parking lot (collectively, “Parking
Facilities”). Tenant agrees that Landlord does not assume any responsibility for
any damage or loss to any vehicle parked in the Parking Facilities, and any
property located therein, or for any injury sustained by any person in or about
the Parking Facilities, other than any of same arising from the negligence or
willful misconduct of Landlord or its agents, employees or contractors.

(b) Tenant shall have the exclusive right to park in the Parking Facilities
during the initial Term and any Renewal Term which parking rights shall be
without charge during the initial Term and which parking rights shall be subject
to the reasonable use of the Parking Facilities by Landlord (including
Landlord’s agents, employees and contractors) in performing Landlord’s duties
and exercising Landlord’s rights under this Lease. During any Renewal Term,
Tenant shall pay to Landlord as Additional Rent a monthly parking charge for
each parking space at the Parking Facilities in an amount equal to the charge
that third party parking garage operators or parking garage tenants are then
charging for monthly parking at Comparable Buildings (the “Parking Costs”). At
the time the Renewal Rate is determined, the parties shall also determine the
Parking Costs and, if necessary, use the same arbitration procedure set forth in
Section 2.3(d) to resolve any dispute with respect to the amount of the Parking
Costs.

2.9 Landlord shall pay to Tenant an allowance in the amount of Six Million Six
Hundred Thirty-Nine Thousand Seven Hundred Eighty Dollars ($6,639,780) (the
“Allowance”) on the Commencement Date. Tenant shall have the right to retain or
use the Allowance for any purpose(s) as Tenant shall determine in Tenant’s sole
discretion.

3. Delivery, Use and Occupancy of Premises.

3.1 On the Commencement Date, Landlord shall tender possession of the Premises
to Tenant, and Tenant shall accept the Premises in “AS IS” condition except that
the Premises shall be broom clean and Landlord shall deliver the Premises
subject to the provisions of Section 7.3 (“Delivery Condition”), and subject to
any Punch List Work. Landlord shall use commercially reasonable good faith
efforts (including, if necessary, litigation) to cause Sallie Mae to surrender
the Premises in the Sallie Mae Delivery Condition. Landlord shall not be
required to perform any work, install any fixtures or equipment or render any
services to make the Building or the Premises ready or suitable for Tenant’s
occupancy; provided, however, Landlord shall, at Landlord’s expense, use
commercially reasonable efforts to complete any

 

-7-



--------------------------------------------------------------------------------

Punch List Work within thirty (30) days following the Commencement Date.
Tenant’s possession of the Premises or any portion thereof shall constitute
Tenant’s acceptance of the Premises and acknowledgement that the Premises is in
the Delivery Condition, except for any Punch List Work. “Punch List Work” means
any work required to put the Premises in Delivery Condition (including, without
limitation, as provided in Section 7.3). Within five (5) Business Days after the
Commencement Date, Landlord and Tenant shall meet at the Premises and mutually
create a list of any Punch List Work. In the event Landlord fails to timely
perform and complete all Punch List Work, Tenant may (but shall not be required
to) perform and complete such unperformed Punch List Work at Landlord’s sole
cost and expense. Landlord shall reimburse Tenant for the reasonable third-party
costs and expenses actually incurred by Tenant in performing such Punch List
Work, together with interest at the Applicable Rate, within thirty (30) days
following Tenant’s demand therefor. In the event Landlord fails to so reimburse
Tenant, Tenant may deduct such amounts and interest from the next installments
of Fixed Rent payable by Tenant hereunder until such costs and expenses have
been paid in full.

3.2 Subject to the other provisions of this Section 3, the Premises may be used
and occupied by Tenant and any other Permitted Users from time to time for
general and executive offices together with such other uses as are normally
incidental and related to such office use in Comparable Buildings, including,
without limitation, parking in the Parking Facilities, storage, computer and
other electronic data processing operations, computer and software labs, data
centers, employee lounges and training rooms, mail rooms, dining facilities,
kitchens, pantries, vending machines, fitness facility, meeting rooms and all
other business lawful facilities which Tenant reasonably considers necessary or
desirable in the conduct of its business (any such use, a “Permitted Use”);
provided, however, that Tenant shall not use the Premises or any part thereof,
or permit the Premises or any part thereof to be used in any manner that would
(i) violate any Legal Requirements, (ii) cause structural injury to the
Building, (iii) make void or voidable, or make it difficult to obtain at
standard cost Virginia standard form fire insurance, with extended coverage, or
liability, elevator, boiler or other insurance customarily carried by prudent
operators of Comparable Buildings, (iv) constitute a public or private nuisance,
or (v) materially and adversely affect the value of the Building (other than
ordinary wear and tear).

3.3 If any governmental license or permit (including any amendment to the
non-residential use permit for the Building) shall be required for the proper
and lawful conduct of Tenant’s business in the Premises or any part thereof,
Tenant, at Tenant’s sole cost and expense, shall duly procure and thereafter
maintain such license or permit and, upon request, shall deliver a copy of the
same to Landlord, all prior to undertaking the use that necessitates such
license or permit. Tenant shall comply with the material terms and conditions of
such licenses or permits. At Tenant’s sole cost and expense, Landlord shall
cooperate with Tenant in connection with obtaining any such governmental license
or permit (including any permit required in connection with any Alterations) or
any application by Tenant for any amendment or modification to the Building’s
non-residential use permit, and shall reasonably promptly execute and deliver
any applications, reports or related documents as may be requested by Tenant in
connection therewith, provided that Tenant will reimburse Landlord for the
actual out of pocket costs and expenses incurred by Landlord in connection with
such cooperation within thirty (30) days after written demand therefor,
accompanied by reasonably satisfactory documentation of such costs and expenses.

 

-8-



--------------------------------------------------------------------------------

 

4. Real Property Tax Payments.

4.1 Landlord shall pay all Taxes to the appropriate taxing authorities when due.
Tenant will pay such Taxes to Landlord in accordance with Section 4.2 hereof.
Landlord shall prepare and file all tax reports required by governmental
authorities which relate to Taxes and Tenant shall cooperate with Landlord by
providing any information required by Landlord in order to do so. Provided that
Tenant shall have paid such Taxes to Landlord in accordance with Section 4.2, if
Landlord shall fail to pay to the appropriate taxing authorities any Taxes when
due, then Tenant may, upon notice to Landlord, pay such unpaid Taxes, together
with interest and penalties due with respect thereto, and Landlord shall
reimburse Tenant therefor, together with interest at the Applicable Rate, within
thirty (30) days following demand. In the event Landlord fails to so reimburse
Tenant, Tenant may deduct such amounts from the next installments of Fixed Rent
payable by Tenant hereunder until such amounts have been paid in full.

4.2 Landlord shall provide Tenant, not later than one (1) month prior to the
commencement of each Tax Year, Landlord’s written reasonable estimate (a “Tax
Statement”) of the Taxes payable by Tenant during such Tax Year (“Estimated
Taxes”). Subject to Tenant’s receipt of a Tax Statement, commencing on the first
Rent Payment Date of such Tax Year and continuing on each subsequent Rent
Payment Date thereafter for the remainder of such Tax Year, Tenant shall pay
into escrow as designated by Landlord (or any Superior Mortgagee) one-twelfth
(1/12th) of the amount of Estimated Taxes due during such Tax Year. Not later
than sixty (60) days after the end of each Tax Year in which Tenant made
payments of Estimated Taxes, Landlord shall deliver to Tenant a written
statement setting forth the actual Taxes for such Tax Year (“Actual Taxes”),
together with reasonable supporting documentation (including copies of tax bills
issued by the applicable Governmental Authorities). To the extent that Actual
Taxes exceed Estimated Taxes for any Tax Year (or portion thereof), Tenant shall
pay to Landlord, as Additional Rent, on the Rent Payment Date next succeeding
Tenant’s receipt of Landlord’s notice of Actual Taxes (provided that if such
next Rent Payment Date is less than thirty (30) days after Tenant’s receipt of
Landlord’s notice, then Tenant may make such payment on the following Rent
Payment Date), the amount of such deficiency or if the Term hereof has expired
or been terminated, within thirty (30) days after Landlord’s written request
therefor. To the extent that Estimated Taxes exceed Actual Taxes for any Tax
Year, Tenant may offset the amount of such overpayment from the amount of Fixed
Rent due on the Rent Payment Date(s) next succeeding Tenant’s receipt of
Landlord’s notice of Actual Taxes or if the Term hereof has expired or been
terminated, Landlord shall refund such overpayment to Tenant within thirty
(30) days of Landlord’s delivery of the written statement of Actual Taxes to
Tenant. All amounts so escrowed may only be used to pay Taxes and, to the extent
of the payment, shall discharge Tenant’s obligations hereunder with respect to
such payments.

4.3 Taxes for any Tax Year during which the Term commences or expires shall be
apportioned between Landlord and Tenant so that Tenant pays its pro rata share
of Taxes for such period based on the number of days which fall within the Term.
If Landlord shall receive a refund of Taxes for any Tax Year, Landlord shall
promptly notify Tenant of the amount of such refund inclusive of any interest
thereon received by Landlord, and such refund (or portion of such refund with
respect to a refund of Taxes for any Tax Year during which the Term commences or
expires) (after deducting any and all actual third party costs and expenses,

 

-9-



--------------------------------------------------------------------------------

including, without limitation, reasonable attorneys’ fees, incurred by Landlord
in connection with obtaining or collecting such refund) shall be credited to the
installment(s) of Fixed Rent next payable by Tenant or shall be paid to Tenant
within fifteen (15) Business Days after receipt by Landlord.

4.4(a) The expiration or termination of this Lease during any Tax Year (for any
part or all of which there is a Tax payment under this Section 4) shall not
affect the rights or obligations of the parties hereto respecting the payment of
Taxes (or any Tax Statement relating to such payment), and, except as set forth
in Section 4.4(b) to the contrary, all such rights and obligations shall survive
any such expiration or termination of this Lease for a period of one (1) year.

(b) The foregoing and any other provision of this Lease to the contrary
notwithstanding (including, without limitation, the provisions of Section 4.2),
if a Tax contest is filed with respect to an applicable Tax year, all of
Landlord’s and Tenant’s respective rights and obligations with respect to the
payment and reimbursement of Taxes for such Tax year shall be extended and shall
survive for a period of one (1) year after such Tax contest is finally resolved
(including all appeals).

4.5 Upon twenty (20) days prior written notice to Landlord, Tenant shall have
the right to contest, by appropriate legal proceedings prosecuted by Tenant in
good faith and at Tenant’s sole cost and expense, the existence, amount and/or
validity of Taxes payable by Tenant under this Lease; provided that such
proceedings shall operate during the pendency thereof to stay: (a) the
accumulation of penalties or interest on the collection of, or other realization
upon, the Taxes so contested (unless Tenant agrees to pay such penalties or
interest), (b) the sale, forfeiture or loss of the Office Complex, or (c) any
interference with the use or occupancy of the Office Complex. In no event shall
Tenant pursue any contest with respect to any Tax in such manner that may expose
the Landlord or Tenant to any criminal or civil liability, penalty, or sanction
(other than interest and civil penalties that Tenant agrees to pay). Tenant
further agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall, so long as all of
the conditions of this Section are at all times complied with, have the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay any and all judgments, decrees and costs (including all reasonable
attorneys’ fees and expenses) in connection with any such contest and shall,
promptly after the final determination of such contest, fully pay and discharge
the amounts which shall be levied, assessed, charged or imposed or be determined
to be payable therein or in connection therewith (unless such amounts have been
paid to Landlord pursuant to Section 4.2, in which event Landlord shall pay same
to the taxing authority), together with all penalties, fines, interest, costs
and expenses thereof or in connection therewith, and perform all acts within
Tenant’s control the performance of which shall be ordered or decreed as a
result thereof. Notwithstanding the fact that Tenant is prosecuting a contest of
Taxes in accordance with the terms of this Section, Landlord may at any time
pay, remove or cause to be discharged the Tax thereby being contested. If Tenant
shall fail to pay or cause to be paid any Taxes when finally determined
(provided that if such amounts have been paid to Landlord pursuant to
Section 4.2, Landlord shall be responsible for paying same to the taxing
authority), Landlord may, upon notice to Tenant, pay such Taxes, together with
interest and penalties due with respect thereto, and Tenant shall reimburse
Landlord therefor, within thirty (30) days following demand, as Additional Rent.

 

-10-



--------------------------------------------------------------------------------

Tenant shall indemnify and hold harmless Landlord from and against any cost,
claim, damage, penalty or actual expense, including reasonable attorneys’ fees,
incurred by Landlord in connection with any contest of Taxes by Tenant pursuant
to this Section. Landlord shall reasonably cooperate with Tenant in connection
with any tax contest made by Tenant in accordance with this Section, including
execution of any applications as may be required in connection therewith.

5. Alterations.

5.1 So long as Tenant shall be in compliance with the other applicable
provisions of this Section 5 in all material respects, Tenant (including any
permitted subtenant or other Permitted User of the Premises) may make any
Pre-approved Alteration without the prior written consent of Landlord; provided
that not later than five (5) Business Days prior to the commencement of any
Pre-approved Alterations, Tenant shall deliver to Landlord written notice of any
such Pre-approved Alteration project the cost of which is over $100,000. As used
in this Lease, “Pre-approved Alteration” means any Alteration which is not a
Specialty Alteration and (i) which does not require penetration of the exterior
of the Building, including the roof (except for penetrations Tenant is permitted
to make pursuant to Sections 14 and 15 which shall be governed by those Sections
and not this Section 5), and (ii) which does not otherwise materially adversely
affect any Building Systems and/or Structural Elements. “Specialty Alterations”
shall mean any (A) Alteration consisting of the addition or removal of internal
staircases, SCIFs, vaults, dumbwaiters, vertical transportation systems or any
other Alterations which: (1) penetrate the floor or ceiling slabs of the
Building; (2) are not customary installations for tenants occupying premises
comparable to the Premises for general, administrative and executive office use
as permitted under this Lease; and (B) Alteration to the exterior of the
Building, the Parking Facility and/or any other improvement on the Land. All
Alterations which are not Pre-approved Alterations shall be subject to the prior
written approval of Landlord in accordance with the procedures set forth in
Section 5.2.

5.2 Not later than ten (10) Business Days prior to the commencement of any
Alterations which require Landlord’s consent, Tenant shall deliver to Landlord a
written request for Landlord’s approval of such Alterations, together with plans
and specifications for such Alterations. Landlord’s approval shall not be
unreasonably withheld or conditioned, and Landlord shall respond in writing to
Tenant’s request not more than ten (10) Business Days after Landlord’s receipt
of Tenant’s request for consent. If Landlord denies Tenant’s request, Landlord
shall provide Tenant with a written explanation for the reasons for its denial.
If Landlord consents to Tenant’s request, Landlord shall have the right to make
its consent subject to a requirement that Tenant remove the applicable
Alterations upon the expiration or earlier termination of this Lease with
respect to all or any portion of the Premises (any such Alterations so
designated by Landlord for removal being “Required Removal Alterations”), and
restore any such portion of the Premises substantially to its condition
immediately prior to such Alteration. Landlord’s failure to respond to Tenant’s
request for approval of Alterations as required above within the time period
specified above shall be deemed Landlord’s approval of Tenant’s request. Within
thirty (30) days after the completion of any Alterations requiring Landlord’s
approval, Tenant shall deliver a complete set of “as built” plans and
specifications to Landlord with respect to such Alterations in PDF format.
Landlord shall not be entitled to any construction or other administration or
management fee in connection with any

 

-11-



--------------------------------------------------------------------------------

Alterations; provided, however, that Tenant shall reimburse Landlord within
thirty (30) days after Tenant receives an invoice for the actual third-party out
of pocket costs (if any) (e.g., fees of Landlord’s third-party architect and MEP
engineer) reasonably incurred by Landlord in reviewing Tenant’s proposed and
final Alteration plans.

5.3 Prior to the commencement of any Alteration, Tenant shall (i) at Tenant’s
expense, obtain all permits, approvals and certificates, if any, required by any
Governmental Authorities, and (ii) if requested by Landlord, furnish to Landlord
duplicate certificates of worker’s compensation insurance (covering all persons
to be employed by Tenant, and Tenant’s contractors and subcontractors in
connection with such Alteration) and comprehensive public liability insurance
(including property damage coverage) in such form, with such companies, for such
periods and in such amounts consistent with customary industry practice in
Comparable Buildings, naming Landlord, and any Superior Mortgagee, as additional
insureds. Upon completion of such Alteration, Tenant, at Tenant’s expense, shall
obtain certificates of final approval of such Alteration, if any, required by
any Governmental Authority and shall furnish Landlord with copies thereof;
provided said Governmental Authority does, in its normal course, provide or
conduct such review or approval.

5.4 All Alterations made by or for the benefit of Tenant shall (a) be made and
performed in a good and workmanlike manner by contractors licensed in the
Commonwealth of Virginia; (b) be made and performed in accordance with all Legal
Requirements and the terms of this Lease and any rules and regulations
reasonably promulgated by Landlord with respect to the construction of
Alterations in the Building; and (c) use materials or systems of a quality equal
to or better than materials or systems then existing in the Building. Landlord
shall, at Tenant’s sole cost and expense, cooperate with Tenant in connection
with any filings, approvals and permits reasonably requested by Tenant and
required by Legal Requirements to be made by Landlord, including execution of
any applications as may be required in connection therewith.

5.5 Subject to Section 5.2, all Alterations in and to the Premises which may be
made by Tenant during the Term and which constitute Tenant’s Property under
Section 23 shall remain the property of Tenant, and upon the Expiration Date,
shall be removed from the Premises by Tenant at Tenant’s sole option. Tenant, at
Tenant’s expense, shall repair and restore in a good and workmanlike manner any
damage to the Premises and/or the Building caused by Tenant’s removal of
Required Removal Alterations and of such Alterations that constitute Tenant’s
Property. If Tenant fails to so remove any of Tenant’s Property and/or any
Required Removal Alterations, the same shall be deemed abandoned and Landlord
may remove and dispose of same, and repair and restore any damage caused
thereby, at Tenant’s expense.

5.6 Tenant shall not, directly or indirectly, create or otherwise cause, and
shall promptly discharge, at Tenant’s expense, any lien, attachment, title
retention agreement or claim upon the Premises created or caused by or through
Tenant. Any mechanic’s or materialmen’s lien filed against the Premises for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant or any Permitted User, shall be discharged by Tenant within thirty
(30) days after Tenant receives written notice thereof, at Tenant’s expense, by
payment or filing the bond required by law.

 

-12-



--------------------------------------------------------------------------------

 

6. Management, Maintenance and Repairs; Capital Replacements.

6.1 Subject to the provisions of Section 3.1 (regarding Landlord’s obligation to
perform Punch List Work), Section 7.3 (regarding Landlord’s obligations with
respect to compliance with Legal Requirements to the extent set forth in said
Section), Section 10 (generally regarding fire and other casualties) and
Section 11 (generally regarding condemnation) to the contrary, Tenant, at
Tenant’s expense, shall operate, manage, maintain, repair and replace (if
necessary) the Office Complex and all portions thereof (including, without
limitation, the Building, the Common Areas, the Structural Elements, the
Building Systems and restrooms of the Building), all in accordance with all
Legal Requirements and to a standard not less than the standard to which
Comparable Buildings are normally operated, managed, maintained, repaired and
components thereof replaced (the “Operating Standard”), reasonable wear and
tear, casualty and condemnation excepted. Tenant shall perform Tenant’s
obligations under this Section 6.1 at Tenant’s expense, except to the extent
(i) such expense is incurred due to damage caused in whole or in part by the
negligence or willful misconduct of Landlord (including Landlord’s agents,
employees and contractors), in which case Landlord shall pay all reasonable
third-party expenses so incurred to Tenant within thirty (30) days after
Landlord’s receipt of an invoice and reasonable supporting documentation
therefor, and (ii) of Landlord’s reimbursement obligations under Section 6.4. In
the event Landlord fails to timely make any payment required to be made pursuant
to the foregoing clause (i) or fails to timely satisfy Landlord’s reimbursement
obligations under Section 6.4, Tenant may deduct such amounts, together with
interest thereon at the Applicable Rate, from the next installments of Fixed
Rent payable by Tenant hereunder until such amounts have been paid in full.

6.2(a) Subject to the provisions of Section 6.4 to the contrary regarding
Landlord’s reimbursement obligations with respect to certain Capital
Improvements, Tenant, at Tenant’s expense, shall contract directly for the
provision of all services and supplies to the Office Complex (including, without
limitation, property management, cleaning and janitorial, landscaping, pest
control, snow removal, security, Structural Elements and Building System
maintenance and window cleaning) with vendors approved in advance in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, under service contracts that are terminable without penalty or premium
by Tenant upon thirty (30) days prior written notice to such vendor. Tenant
shall deliver a copy of each service and supply contract (and each amendment
thereto) to Landlord within ten (10) days after such contract (or amendment) is
entered into.

(b) Tenant shall have the right, at Tenant’s sole option, to use any or all of
the lobby, cafeteria, fitness facilities and conference center portions of the
Premises for the uses made of such facilities as of the Commencement Date, or
Tenant may convert the use of any or all of such facilities to another use (and
may make, subject to the provisions of Section 5, such Alterations Tenant deems
necessary to effectuate such conversion(s)), provided that such different use is
a Permitted Use. Tenant shall also have the right (but not the obligation) to
maintain and staff a security guard and/or reception desk in the lobby of the
Building.

6.3 In the event Landlord reasonably determines that Tenant is not operating,
managing, maintaining, repairing or replacing (if necessary) the Premises
materially in accordance with the Operating Standard (an “Operating Failure”),
Landlord shall deliver a

 

-13-



--------------------------------------------------------------------------------

written notice to Tenant stating with specificity such Operating Failure, and
Tenant shall have a period of thirty (30) days from the date of Tenant’s receipt
of such notice (or such longer period of time as may be reasonably necessary
provided that Tenant shall promptly commence to remedy such Operating Failure
within such thirty (30) day period) to remedy such Operating Failure. In the
event Tenant shall fail to timely remedy the Operating Failure set forth in
Landlord’s written notice, Landlord shall have the right to remedy such
Operating Failure after providing Tenant with ten (10) days’ advance written
notice of Landlord’s intention to do so, and Tenant shall reimburse Landlord for
all actual and reasonable costs incurred by Landlord in remedying such Operating
Failure within thirty (30) days after Tenant receives an invoice and reasonable
supporting documentation therefor. In addition, if Landlord remedies one or more
Operating Failures pursuant to this Section 6.3 two (2) or more times during the
Term of this Lease (including during any Renewal Term), Landlord shall have the
right, as Landlord’s sole and exclusive remedy, to remedy such Operating Failure
as aforesaid and/or to notify Tenant in writing (an “Operation Transition
Notice”) that Landlord will thereafter assume responsibility for the operation,
management, maintenance, repair and replacement (if necessary) of the Office
Complex in accordance with the provisions of Schedule 6.3 except as otherwise
set forth in Section 1(b) of said Schedule 6.3. In the event Landlord delivers
an Operation Transition Notice in accordance with the provisions of this
Section, commencing on the sixtieth (60th) day following Tenant’s receipt of
such Operation Transition Notice (the “Operation Transition Date”) the
provisions of Schedule 6.3 shall apply with respect to the operation,
management, maintenance, repair and replacement (if necessary) of the Office
Complex and the payment of the costs and expenses thereof.

6.4 If, in fulfilling Tenant’s obligations under this Lease, Tenant makes any
capital improvements, capital repairs, capital replacements or other capital
expenditures (collectively, “Capital Improvements”), Tenant shall pay the costs
of such Capital Improvements as and when due to the applicable vendor or
contractor and if the useful life of such Capital Improvement exceeds the then
remaining portion of the Term, Landlord shall reimburse Tenant within thirty
(30) days after Landlord’s receipt of an invoice and reasonable supporting
documentation in an amount equal to such cost multiplied by a fraction, the
numerator of which is the useful life of such Capital Improvement minus the then
unexpired portion of the Term and the denominator of which is the useful life of
such Capital Improvement; provided, however, if the Term is thereafter renewed,
Tenant shall reimburse Landlord within thirty (30) days after Tenant’s receipt
of an invoice for the portion of the cost of such Capital Improvement
theretofore paid by Landlord to Tenant that was attributable to such Renewal
Term. In addition, if the Capital Improvement is made to any Structural
Elements, Landlord shall reimburse Tenant within thirty (30) days after
Landlord’s receipt of an invoice and reasonable supporting documentation in an
amount equal to 100% of such Capital Improvement cost. The foregoing
notwithstanding, (A) Landlord shall have no obligation to reimburse Tenant for
any costs incurred by Tenant arising from (i) any damage caused in whole or in
part by the negligence or willful misconduct of Tenant or Tenant’s agents,
employees, contractors, invitees or licensees; (ii) Tenant’s breach of this
Lease; and/or (iii) Tenant’s need or desire to make Capital Improvements that
the landlords of Comparable Buildings would not normally make at such landlord’s
expense (e.g., if Tenant desires that the electric utility provider install new
oversized electric lines to the Building so Tenant can operate special,
non-standard equipment, Landlord would have no obligation to reimburse Tenant
for any costs incurred in connection therewith); and (B) Landlord shall pay one
hundred percent (100%) (without any contribution

 

-14-



--------------------------------------------------------------------------------

from Tenant) of any costs (i) arising from any damage caused in whole or in part
by the negligence or willful misconduct of Landlord or Landlord’s agents,
employees, or contractors. For purposes of this Section, the useful life of a
Capital Improvement shall be the time the Capital Improvement in question is
reasonably capable of fulfilling its intended purpose with adequate, routine
maintenance, as reasonably determined by Landlord.

6.5 Landlord shall have no obligation to provide any supplies and/or services to
the Office Complex including, without limitation, any heating, ventilation and
air conditioning, utility, cleaning or janitorial services; provided, however,
that if Landlord delivers an Operation Transition Notice to Tenant pursuant to
Section 6.3, from and after the Operation Transition Date, each of Landlord’s
and Tenant’s obligations with respect to such services. shall be as set forth on
Schedule 6.3.

6.6 Not later than September 30th of each year during the Term, Landlord and
Tenant shall have the Office Complex inspected by a reputable engineer licensed
in the Commonwealth of Virginia, having experience in the maintenance and repair
of Comparable Buildings and such engineer shall be selected by Landlord and
reasonably approved by Tenant (the “Designated Engineer”). The Designated
Engineer shall inspect the Office Complex for the purposes of confirming that
the Office Complex is then being maintained and repaired in accordance with the
Operating Standard and to determine what additional maintenance, repairs and
replacements, if any, may be reasonably necessary during the next calendar year
in order for the Office Complex to be in compliance with the Operating Standard.
Tenant shall perform, or cause to be performed, such replacements and such
reasonable repairs and maintenance that the Designated Engineer determines must
be performed in order to maintain, repair and replace, if necessary, the Office
Complex or components thereof in accordance with the Operating Standard;
provided, however, that if Landlord delivers an Operation Transition Notice to
Tenant pursuant to Section 6.3, from and after the Operation Transition Date,
Landlord shall perform, or cause to be performed, such replacements and such
reasonable repairs and maintenance except to the extent any of same is the
responsibility of Tenant pursuant to Section 1(b) of Schedule 6.3. The costs and
expenses for the Designated Engineer shall be paid by Tenant.

7. Compliance with Legal Requirements.

7.1 Tenant, at Tenant’s expense (except to the extent of Landlord’s
reimbursement obligations under Section 6.4), shall comply with all Legal
Requirements with respect to the Office Complex including, without limitation,
Legal Requirements relating to Tenant’s use and occupancy of the Premises,
Tenant’s conduct of its business or operations therein, the Structural Elements,
the Common Areas and any Building Systems, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen. Each of Tenant and Landlord shall give prompt notice to
the other of any notice it receives of any violation of any Legal Requirements
with respect to the Office Complex or the use or occupation thereof. Tenant
shall pay all reasonable out-of-pocket costs and expenses actually incurred by,
and all the fines, penalties and damages which may be imposed upon, Landlord by
reason of or arising out of Tenant’s failure to fully and promptly comply with
and observe the provisions of this Section 7.1.

 

-15-



--------------------------------------------------------------------------------

7.2 Tenant, at Tenant’s expense, may contest, by appropriate proceedings
prosecuted diligently and in good faith, the validity or applicability to the
Office Complex of any Legal Requirement, provided that:

(a) Landlord shall not be subject to a bona fide threat of criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Tenant agrees in
writing to indemnify, defend and hold Landlord harmless from and against such
non-criminal fine or charge), nor shall the Office Complex, or any part thereof,
be subject to a bona fide threat of being condemned or vacated by reason of such
contest;

(b) Tenant shall keep Landlord reasonably advised as to the status of such
proceedings; and

(c) such proceedings shall operate during the pendency thereof to stay
(i) enforcement of the Legal Requirement so contested, (ii) the sale, forfeiture
or loss of the Office Complex and any portion thereof caused by Tenant’s failure
to comply with such Legal Requirement, (iii) any interference with the use or
occupancy of the Office Complex in accordance with the terms of this Lease, or
(iv) the cancellation or increase in the rate of any insurance policy or a
statement by the carrier that coverage will be denied.

7.3 Landlord represents and warrants to Tenant that, to Landlord’s actual
knowledge as of the Effective Date, the Premises are not in violation of any
Legal Requirements. In the event the foregoing representation and warranty is
not true and correct as of the Effective Date, Landlord shall, at Landlord’s
sole cost and expense, take such action and perform such work as may be required
to make such representation and warranty true and correct, and same shall be
deemed to be Punch List Work for the purposes of this Lease. If, after the
Effective Date and prior to the Commencement Date, Sallie Mae or Landlord takes
any action that causes any portion of the Premises to be in violation of any
Legal Requirements and Landlord receives written notice of such violation,
Landlord shall, at Landlord’s sole cost and expense, take such action and
perform such work as may be required to cure such violation and such work shall
be deemed to be Punch List Work for the purposes of this Lease.

8. Subordination, Nondisturbance and Attornment.

8.1 This Lease is subject and subordinate to each and every Superior Mortgage
with respect to which Tenant receives an executed Superior Mortgagee SNDA
(defined below), and which subordination shall be subject to the terms set forth
in such Superior Mortgagee SNDA.

8.2 It shall be a condition to the subordination of this Lease to any Superior
Mortgage that hereafter encumbers the Premises that Landlord shall have
delivered to Tenant a commercially reasonable subordination, non-disturbance and
attornment agreement, executed and acknowledged by the holder of such Superior
Mortgage, as lender, in favor of Tenant (a “Superior Mortgagee SNDA”), which
Superior Mortgagee SNDA shall provide that (i) provided that Tenant performs all
of its obligations under this Lease, Tenant’s right to occupy the Premises shall
not be disturbed by the transferee of the Office Complex or any part thereof in
the event any foreclosure proceeding is prosecuted or completed or in the event
the Office Complex,

 

-16-



--------------------------------------------------------------------------------

any part thereof or Landlord’s interest therein is transferred by foreclosure,
by deed in lieu of foreclosure or otherwise (each, a “Foreclosure Event”),
(ii) in the event of any Foreclosure Event, Tenant shall attorn to the
transferee and shall recognize such transferee as the landlord under this Lease
for the unexpired balance (and any renewals, if exercised) of the Term of this
Lease upon the terms and conditions set forth in this Lease, and (iii) such
transferee shall assume all of Landlord’s future obligations including, without
limitation, the obligation to cure any then ongoing non-monetary default of
Landlord after a reasonable time period after such transferee becomes the owner
of the Office Complex but only to the extent such non-monetary default is
reasonably curable by such transferee, and shall pay any refunds or credits due
to Tenant and arising under this Lease from and after the Foreclosure Event.

8.3 Landlord represents and warrants to Tenant that no Superior Mortgage exists
as of the Effective Date.

9. Insurance Requirements.

9.1 Neither Landlord nor Tenant shall violate, or permit the violation of, any
condition imposed by any property insurance policy which applies to the Office
Complex, nor commit or permit any violation of the policies of insurance carried
by the other party with respect to the Office Complex, and shall not do
anything, or permit anything to be done, or keep or permit anything to be kept
in the Office Complex which could result in the termination of any of such
policies, which would increase the property or other casualty insurance rate on
the Office Complex or the property therein over the rate which would otherwise
then be in effect or which would result in insurance companies of good standing
refusing to insure the Office Complex or any of such property in amounts
customarily maintained for Comparable Buildings.

9.2 Landlord shall carry and maintain the Landlord insurance coverages listed on
Schedule 9 to this Lease and such additional or substitute coverages as are from
time to time maintained by landlords of Comparable Buildings or required by any
Superior Mortgagee.

9.3 Tenant shall carry and maintain the Tenant insurance coverages listed on
Schedule 9 to this Lease and such additional or substitute coverages as are from
time to time maintained by tenants of comparable size to Tenant (both in terms
of Tenant’s financial size as well as the size of the Premises) in Comparable
Buildings.

9.4 Landlord or Tenant, as applicable, shall pay as they become due all premiums
for the insurance required to be carried by such party by this Section 9, shall
renew or replace each policy and deliver to the other party evidence of the
payment of the full premium therefor or installment then due at least ten
(10) days prior to the expiration date of such policy. Tenant or Landlord shall
provide the other party with evidence of insurance within ten (10) days of
receipt of a request thereof by the other party.

9.5 In the event Landlord or Tenant, as applicable, shall fail to maintain the
insurance as herein required, the other party shall have the right, but not the
obligation, to acquire such insurance and pay the premiums therefor, which
actual premium amounts shall be payable to such other party within thirty
(30) days of receipt of an invoice therefor, with reasonable backup
documentation.

 

-17-



--------------------------------------------------------------------------------

10. Damage or Destruction by Casualty.

10.1 If during the Term the Office Complex shall be partially or totally damaged
or destroyed by fire or other casualty, then the following shall apply:

(a) Tenant shall give written notice to Landlord of any damage or casualty
occurring during the Term with respect to the Office Complex. Within sixty
(60) days following such damage or casualty, Tenant shall provide Landlord with
a written notice setting forth the percentage of the Building (or other
improvements comprising the Office Complex) that has been rendered untenantable
(or, with respect to other improvements comprising the Office Complex, unusable
for their intended purpose) by reason of such damage or casualty, and the
reasonable estimate of the time that is needed to substantially complete the
repair of such damage or casualty, in each case as determined by a registered
architect or licensed professional engineer designated by Tenant and reasonably
acceptable to Landlord (the “Restoration Estimate”).

(b) If the Restoration Estimate states that (i) more than twenty-five percent
(25%) of the rentable area of the Building is rendered untenantable due to
damage or destruction to the Building, or (ii) the reasonable estimate of the
time needed to substantially complete the repair of such casualty or damage is
more than three hundred sixty-five (365) days from the date of the casualty or
damage, then either Tenant or Landlord may terminate the entire Lease by giving
the other party notice to such effect as soon as practicable under the
circumstances and in any event within sixty (60) days after the delivery of the
Restoration Estimate, and upon the date that is thirty (30) days following the
giving of such notice, the Term and the estate hereby granted shall terminate
and those provisions that expressly survive the termination or earlier
expiration of this Lease shall so survive. If neither party terminates this
Lease pursuant to this Section 10.1(b), then Landlord shall commence and
diligently continue to perform all restoration and repairs of the Building as
set forth in Section 10.1(c). For purposes of this Section 10, the term
“untenantable” shall mean inaccessible or unusable for the normal conduct of
Tenant’s business in a manner which is consistent with Tenant’s use prior to the
occurrence of the casualty in question and the Tenant ceases the operation of
its business within such portions of the Building (or the portion thereof deemed
“untenantable,” as the case may be) other than to the limited extent of Tenant’s
security personnel for the preservation of Tenant’s property, Tenant’s insurance
adjusters, and/or a minimal number of Tenant’s employees for file retrieval,
planning of temporary relocation and other disaster recovery functions.

(c) If the Restoration Estimate states that (i) twenty-five percent (25%) or
less of the rentable area of the Building is rendered untenantable due to damage
or destruction to the Building and (ii) the reasonable estimate of the time
needed to substantially complete the repair of such casualty or damage is less
than three hundred sixty-five (365) days from the date of the casualty or
damage, then Landlord shall commence and diligently continue to perform all
restoration/repairs to the Building and any insurance proceeds received by
Tenant therefor shall be assigned or delivered to Landlord for such purpose. If
the foregoing restoration/repairs (or the restoration/repairs undertaken after
the failure of any party to terminate this Lease pursuant to Section 10.1(b)) to
the Building by Landlord are not completed within three hundred sixty-five
(365) days after the date of the casualty or damage, then Tenant may terminate
this lease by giving written notice thereof to Landlord within thirty (30) days
after the expiration of such three hundred sixty-five (365) day period (unless
the restoration/repairs are completed prior to delivery of such notice to
Landlord) with such termination to be effective on the date that is thirty
(30) days after the date of such notice from Tenant.

 

-18-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, if any portion of
the improvements (other than the Building) comprising the Office Complex are the
subject of a casualty or damage, and such casualty or damage (i) materially
interferes with Tenant’s use and occupancy of, or access to, the Premises as
contemplated under this Lease, and (ii) the reasonable estimate of the time
needed to substantially complete the repair of such casualty or damage is more
than three hundred sixty-five (365) days from the date of the casualty or
damage, then Tenant may terminate the entire Lease by giving Landlord notice to
such effect as soon as practicable under the circumstances and in any event
within sixty (60) days after the delivery of the Restoration Estimate, and upon
the date that is thirty (30) days following the giving of such notice, the Term
and the estate hereby granted shall terminate and those provisions that
expressly survive the termination or earlier expiration of this Lease shall so
survive. If Tenant does not elect to terminate this Lease pursuant to this
Section 10.1(d), or if the damage or casualty to such other improvements
comprising the Office Complex is of such a nature that Tenant is not entitled to
terminate this Lease pursuant to this Section 10.1(d), then Landlord shall
commence and diligently continue to perform all restoration/repairs to such
other improvements comprising the Office Complex and any insurance proceeds
received by Tenant therefor shall be assigned or delivered to Landlord for such
purpose.

10.2 If this Lease shall be terminated by Tenant pursuant to this Section 10,
then Tenant shall assign to Landlord all insurance proceeds (less costs of
collection) relating to tenant improvements of Tenant constructed after the
Commencement Date, if any, from policies being maintained by Tenant pursuant to
Schedule 9. In the event of any termination of the Lease, Rent shall be prorated
as of the date of the casualty or damage. In the event of any casualty or damage
following which this Lease is not terminated, but the casualty or damage is such
so as to make the Premises or any part thereof untenantable or inaccessible for
five (5) consecutive Business Days or more, and Tenant ceases to use such
untenantable area to conduct Tenant’s business, then Rent shall abate
proportionately (based on the number of square feet rendered untenantable or
inaccessible) as of the first (1st) business day after the date of the casualty
or damage until the earlier of the date that Tenant again uses such space to
conduct Tenant’s business or the date that the restoration/repairs which
Landlord is obligated to perform hereunder have been substantially completed.

11. Condemnation.

11.1 If the entire Premises shall be acquired or condemned for any public or
quasi-public use or purpose, this Lease and the Term shall end as of the date of
the vesting of title in the condemning authority with the same effect as if said
date were the Expiration Date.

11.2 If less than the entire Premises shall be acquired or condemned for any
public or quasi-public use or purpose, then the following provisions shall
apply:

(a) Except as otherwise provided herein, from and after the date of the vesting
of title in the condemning authority, this Lease and the Term shall continue in
full force and effect except that this Lease and the Term shall end as to the
acquired or condemned portion of the Premises and Rent shall be reduced by the
proportion which the area so acquired or condemned bears to the total area of
the Premises immediately prior to such acquisition or condemnation.

 

-19-



--------------------------------------------------------------------------------

(b) If the acquisition or condemnation materially interferes with Tenant’s use
and occupancy of, or access to, the Premises as contemplated under this Lease,
and, by reason of such acquisition or condemnation, Tenant cannot reasonably be
expected to maintain its business and operations therein, then Tenant, at
Tenant’s option, may terminate this Lease effective immediately upon written
notice to Landlord delivered no later than thirty (30) days next following the
date of vesting of title in the condemning authority, and the Rent shall be
apportioned as of the date of such termination, and any prepaid portion of Rent
for any period after such date shall be refunded by Landlord to Tenant.

(c) If a part of the Premises shall be acquired or condemned and this Lease and
the Term shall not be terminated pursuant to the foregoing provisions of this
Section 11.2, Landlord shall remediate that part of the Premises not so acquired
or condemned to a premises separately demised from the space so taken or
condemned to then Building standard conditions such that Tenant may maintain its
business and operations therein, exclusive of Tenant’s Property.

11.3 If all or a portion of a Common Area is acquired or condemned for any
public or quasi-public use or purpose, and if such acquisition or condemnation
materially interferes with Tenant’s use and occupancy of, or access to, the
Building and/or the Parking Garage as contemplated under this Lease, and, by
reason of such acquisition or condemnation, Tenant cannot reasonably be expected
to maintain its business and operations therein, then Tenant, at Tenant’s
option, may terminate this Lease effective immediately upon written notice to
Landlord delivered no later than thirty (30) days next following the date of
vesting of title in the condemning authority, and the Rent shall be apportioned
as of the date of such termination, and any prepaid portion of Rent for any
period after such date shall be refunded by Landlord to Tenant. If this Lease is
not terminated pursuant to this Section 11.3, then Landlord shall remediate that
part of the Common Areas not so acquired or condemned to the then existing
standard conditions of the Building.

11.4 In connection with any acquisition or condemnation of the Parking Facility
for any public or quasi-public use or purpose that results in the reduction of
the number of parking spaces available for use by Tenant within the Parking
Facility, in an amount that is more than ten percent (10%) of the number of such
parking spaces (a) required to be provided pursuant to Section 2.8(a), or
(b) required to be provided for the Premises pursuant to the applicable Legal
Requirements at the time of such acquisition or condemnation, then either
(i) Landlord shall arrange for substitute parking reasonably proximate to the
Premises but in no event more than four blocks away, or (ii) if Landlord does
not arrange for such substitute parking, monthly Fixed Rent shall be reduced by
an amount equal to the number of parking spaces below the greater of the number
required by clause (a) or (b) above, multiplied by the then current market rent
for parking spaces at Comparable Buildings.

 

-20-



--------------------------------------------------------------------------------

11.5 In the event of any acquisition or condemnation described in this
Section 11, Landlord shall be entitled to receive the entire award for any such
acquisition, condemnation and/or restoration, Tenant shall have no claim against
Landlord or the condemning authority for the value of any unexpired portion of
the Term and Tenant hereby expressly assigns to Landlord all of its right in and
to any such award. Nothing contained in this Section 11.5 shall be deemed to
prevent Tenant from making a separate claim in any condemnation proceedings for
the then value of any furniture, furnishings and fixtures installed by and at
the expense of Tenant and included in such taking, plus moving expenses.

12. Assignment, Subletting and Mortgaging.

12.1 Tenant may enter into Pre-approved Assignments without the prior written
consent of Landlord. All Non-Preapproved Assignments shall require the prior
written consent of Landlord, as provided in Section 12.2 below.

12.2 If Tenant desires to enter into a Non-Preapproved Assignment, then Tenant
shall submit to Landlord with respect to the proposed assignee (a
“Non-Preapproved Assignee”) the following specific information (collectively,
the “Assignment Review Criteria”): (A) the identity of the Non-Preapproved
Assignee, (B) the most recent financial statement or other reasonable evidence
of financial capacity of such Non-Preapproved Assignee, (C), if applicable, the
credit rating of such Non-Preapproved Assignee, and (D) the form of the proposed
Assignment Agreement. Tenant shall also provide to Landlord such additional
information as reasonably necessary to evaluate the proposed Non-Preapproved
Assignee and reasonably requested by Landlord after Landlord’s receipt of the
Assignment Review Criteria. Landlord, in its reasonable discretion, shall
approve or disapprove the Non-Preapproved Assignment no later than the tenth
(10th) Business Day following receipt of the Assignment Review Criteria and, if
Landlord has so requested, the additional information (which response shall
include, in the event of a disapproval, the reason(s) for such disapproval).
Landlord shall be deemed to have acted reasonably in granting or withholding
consent if such grant or disapproval is based on the review of the Assignment
Review Criteria applying commercially prudent and reasonable business judgment,
and in no event shall Landlord be required to consent to a proposed assignment
if at the date such consent is requested a monetary or material non-monetary
Event of Default exists. Any purported assignment in violation of this
Section 12.2 shall be null and void. Landlord’s failure to respond to Tenant’s
request for consent of a Non-Preapproved Assignment within the time period
specified above shall be deemed Landlord’s approval of Tenant’s request.

12.3 Tenant shall have the right, upon fifteen (15) days prior written notice to
Landlord but with no prior consent or approval of Landlord being required or
necessary, to enter into one or more subleases for any portion of the Premises
with (i) an Affiliate of Tenant or a Permitted Assign for all or any portion of
the Premises, or (ii) any other third parties that sublease, in the aggregate
with all other then subtenants (exclusive of any subtenants that are Affiliates
of Tenant), 110,663 or fewer rentable square feet provided that such subtenant
under this clause (ii) is consistent in kind and character with the tenants
normally found in Comparable Buildings (each, a “Pre-approved Sublet”). All
subleases other than subleases pursuant to Pre-approved Sublets shall require
Landlord’s prior consent or approval, which consent or approval shall not be
unreasonably withheld, delayed or conditioned; provided that in no event shall

 

-21-



--------------------------------------------------------------------------------

Landlord be required to consent to a proposed sublease if at the date such
consent is requested an Event of Default exists. Landlord shall respond to
Tenant’s request for consent hereunder within ten (10) days of Landlord’s
receipt of Tenant’s request (which response shall include, in the event of a
denial of the request, the reason(s) for such denial). Landlord’s failure to
respond to Tenant’s request within the time period specified above shall be
deemed Landlord’s approval of Tenant’s request. Any purported sublease in
violation of this Section 12.3 shall be null and void.

12.4 If Tenant assigns all of its rights and interest under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder, actual or contingent, arising on or after the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment in form and substance reasonably acceptable to Landlord. Unless
Landlord shall specifically agrees to the contrary in writing, no assignment or
sublease shall affect or reduce any of the obligations of Tenant hereunder, and
all such obligations of Tenant shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
assignment or sublease had been made. No assignment or sublease shall impose any
additional obligations on Landlord under this Lease.

12.5 Any provision herein to the contrary notwithstanding, the following terms
and conditions will apply to any subleasing or assignment by Tenant hereunder:

(a) With respect to any subleasing or assignment that requires Landlord’s
consent, Tenant shall, upon demand, reimburse Landlord for all reasonable
out-of-pocket expenses actually incurred by Landlord in connection with such
proposed assignment or sublease, including any investigations as to the
acceptability of the proposed assignee or subtenant (“Transferee”) and all
out-of-pocket legal costs reasonably incurred in connection with the granting of
any requested consent, such legal fees not to exceed, through December 31, 2013,
$5,000 per proposed assignment or sublease, but without limitation (other than
that the legal fees must be reasonable) if the proposed assignment or sublease
includes unusual issues;

(b) the form of the proposed assignment or sublease agreement shall be
reasonably satisfactory to Landlord;

(c) each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate; and Tenant and each
Transferee shall be deemed to have agreed that upon the occurrence and during
the continuation of an Event of Default hereunder, Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease, together with
all modifications, extensions and renewals thereof then in effect and such
Transferee shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be
(A) liable for any previous act or omission of Tenant under such sublease,
(B) subject to any counterclaim, offset or defense not expressly provided in
such sublease, which theretofore accrued to such Transferee against Tenant,
(C) bound by any previous modification of such sublease not consented to by
Landlord or by any prepayment of more than one month’s rent, (D) bound to return
such Transferee’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such

 

-22-



--------------------------------------------------------------------------------

Transferee, or to perform any work in the subleased space or the Building, or in
any way to prepare the sublet space for occupancy, beyond Landlord’s obligations
under this Lease. The provisions of this Section shall be self-operative, and no
further instrument shall be required to give effect to this provision, provided
that the Transferee shall execute and deliver to Landlord any instruments
Landlord may reasonably request to evidence and confirm such subordination and
attornment;

(d) each sublease shall terminate upon any termination of this Lease, unless
Landlord elects in writing to cause the subtenant to attorn to and recognize
Landlord as the lessor under such sublease, whereupon such sublease shall
continue as a direct lease between the subtenant and Landlord upon all the terms
and conditions of such sublease;

(e) each sublease shall bind the subtenant to all applicable covenants contained
in this Lease with respect to subleased premises to the same extent as if the
subtenant were the Tenant; and

(f) each sublease shall not grant renewal rights to subtenant beyond the Term
(as the same may be renewed) without the prior written consent of Landlord.

12.6 Tenant shall, within ten (10) days after the execution and delivery of any
assignment or sublease, deliver a duplicate original copy thereof to Landlord.

12.7 Other than any sublease or assignment to an Affiliate of Tenant or a
Permitted Assign, if any sublease or assignment (whether by operation of law or
otherwise) provides that the subtenant or assignee thereunder is to pay any
Assignment Profit (defined below), then Tenant shall pay to Landlord fifty
percent (50%) of any such Assignment Profit applicable to the sublease or
assignment no later than thirty (30) days after any receipt thereof by Tenant.
Acceptance by Landlord of any payments due under this Section shall not
constitute approval by Landlord of any sublease or assignment, nor shall such
acceptance waive any rights of Landlord hereunder. As used herein, the term
“Assignment Profit” means any amount in excess of the sum of (a) the rental and
other charges due under this Lease plus (b) the reasonable, out-of-pocket
expenses (including brokerage commissions, marketing and advertising expenses,
legal fees, costs to prepare the space for a subtenant, allowances, rent
abatements, free rent periods and other concessions) which Tenant reasonably
incurred in connection with the procurement of such sublease or assignment,
whether such excess be in the form of an increased monthly or annual rental, or
a lump sum payment (and if the subleased or assigned space does not constitute
the entire Premises, the existence of such excess shall be determined on a
pro-rata basis); provided, however, that “Assignment Profit” shall not include
(1) any non-rent consideration paid in connection with a business sale or merger
or other similar business transaction for which the assignment is necessary but
fulfilling a larger purpose than solely the assignment, or (2) any bona fide
payments (which are not disguised rent) for furniture and/or office equipment or
other personal property or services accompanying the assignment or sublease).

12.8 Subject to Tenant’s rights set forth in Section 35, Landlord may assign,
mortgage, pledge, hypothecate or otherwise encumber or transfer its interest in
this Lease, as landlord hereunder and as owner of the Office Complex, at any
time to anyone, in its sole discretion, without the prior written consent of the
Tenant or any successor in interest to the

 

-23-



--------------------------------------------------------------------------------

Tenant. Landlord shall deliver to Tenant notice of any such assignment,
mortgage, pledge or other transfer of this Lease or the Office Complex no later
than five (5) Business Days following the effective date thereof, provided that
Landlord shall use commercially reasonable efforts to deliver notice of same to
Tenant within ten (10) days prior to any such transfer.

13. Utilities. Tenant shall make all arrangements for service and pay as and
when due for all electrical power, water and other utilities used and consumed
in connection with all or any portion of the Office Complex, including all
surcharges, taxes, fuel adjustments and sales taxes and charges thereon and
other sums payable with respect thereto, directly to the service provider or, to
the extent incurred by Landlord following Landlord’s delivery to Tenant of an
Operation Transition Notice pursuant to Section 6.3, as Management Costs (as
defined on Schedule 6.3) pursuant to Schedule 6.3. Tenant shall also be
responsible for paying all telephone, television, radio, cable, satellite and
other communications services provided to the Premises, including all
surcharges, taxes and sales charges thereon and other sums payable in respect
thereof; such items to be promptly paid directly by the Tenant to the applicable
provider thereof.

14. Roof Rights.

(a) Tenant will operate, repair, maintain or replace all of the following
equipment currently located on the external roof areas of the Building: (i) air
conditioning and ventilation units serving the Building, including all related
connections, ducts, vents, installation frames and related equipment,
(ii) emergency power generation systems and equipment serving the Building
and/or the Building Systems, including all related wiring, cables, power
connectors, installation frames and related equipment, and (iii) any other
similar mechanical equipment serving all or any portion of the Building
(collectively, the “Rooftop Equipment”), all in a manner consistent with the
Operating Standard.

(b) Subject to applicable Legal Requirements and to Landlord’s reasonable
screening requirements, Tenant, at Tenant’s sole cost and expense, shall have
the right to install on the roof, operate, repair and maintain and may remove
from and on the roof supplemental HVAC, telecommunications and similar equipment
and apparatus, including, without limitation, antennae, microwave dishes and
radio antenna and satellite communication dishes and apparatus, together with
all related ducts, wiring, cables, power connectors, installation frames and
related equipment (“Additional Rooftop Equipment”). Tenant shall be responsible
for procuring all licenses or permits as may be required from Governmental
Authorities for the use or operation of the Additional Rooftop Equipment. All
Additional Rooftop Equipment shall be installed, operated, repaired, maintained,
replaced and removed so as not to void any roof warranty. All such Additional
Rooftop Equipment shall, upon the Expiration Date, be deemed the property of
Tenant and Tenant shall at the expiration or earlier termination of the Term
hereof, remove all such Additional Rooftop Equipment in accordance with all
Legal Requirements and Section 23.2, repairing all damage caused by such removal
and without voiding or adversely affecting any roof warranty then in effect.

 

-24-



--------------------------------------------------------------------------------

15. Building Name and Signage.

15.1 Tenant shall have the right to install, maintain, replace, and remove
signage of any type within the Premises including signage on the monument sign
for the Office Complex, on the exterior of the Building and on the roof of the
Building during the Term (and any renewals thereof) without the consent or
approval of Landlord, provided that (i) such signage does not violate any
applicable Legal Requirements, (ii) such signage or the installation or removal
thereof does not void or adversely affect any roof warranty or otherwise cause
any material damage to any Structural Element of the Building, and (iii) any
such monument and exterior signage has been approved in writing by Landlord,
such approval not to be unreasonably withheld, conditioned or delayed, prior to
installation or replacement thereof and prior to any change thereto.

15.2 All of Tenant’s signs shall be deemed Tenant’s Property. At the expiration
or earlier termination of the Term hereof, Tenant shall, at Tenant’s sole cost
and expense, remove any monument and exterior signs, and repair and restore in a
good and workmanlike manner any damage to the Premises and/or the Building
caused by such removal. Tenant shall have no obligation to remove any signs that
are within the interior of the Premises. If Tenant fails to so remove any of
Tenant’s monument or exterior signage, the same shall be deemed abandoned and
Landlord may remove and dispose of same, and repair and restore any damage
caused thereby, at Tenant’s expense, and without accountability to Tenant.

16. Access to Premises. Landlord or any Superior Mortgagee or any other party
designated by Landlord, and their respective agents, shall have the right to
enter the Premises at reasonable times and upon reasonable prior notice (which
shall be at least twenty-four (24) hours except in the case of an emergency in
which immediate action must be taken to prevent imminent harm to persons or
property when no such notice shall be required) to: (i) examine and inspect the
Premises (including to confirm Tenant’s compliance with its obligations under
this Lease), (ii) show the Premises to prospective purchasers, mortgagees,
lessors or lessees (but to prospective lessees of any space only in the last
eighteen (18) months of the Term (as the same may be renewed pursuant to
Section 2.2) and their respective agents and representatives), (iii) to make
such repairs, alterations, replacements or additions to the Premises (A) which
Landlord may elect to perform following Tenant’s failure to perform or in the
event of an emergency, or (B) for which Landlord is responsible, (iv) to comply
with any Legal Requirements, and (v) to exercise Landlord’s remedies upon the
occurrence and during the continuation of an Event of Default. Landlord agrees
that it will not unreasonably disrupt Tenant or Tenant’s business because of
such activities and that any Person accessing the Premises shall, at Tenant’s
option, be escorted at all times by a designated representative of Tenant
(except in the event of an emergency if no such representative is available).

17. Non-Residential Use Permit.

17.1 Tenant shall not at any time use or occupy the Premises in violation of the
non-residential use permits at such time issued for the Building. In the event
that any applicable Governmental Authority shall hereafter contend or declare by
notice, violation, order or in any other manner whatsoever that the Premises are
used by Tenant (or any party claiming by, through or under Tenant) for a purpose
which is a violation of such non-residential use permit, Tenant shall, upon
written notice from Landlord or any Governmental Authority, promptly discontinue
such use of the Premises.

 

-25-



--------------------------------------------------------------------------------

17.2 Throughout the Term, Landlord shall not change the non-residential use
permits for the Building in a manner which shall adversely affect Tenant’s use
of the Premises for any Permitted Use, or Tenant’s ability to obtain a valid
construction permit for any Alteration in the Premises, unless required by Legal
Requirements. At Tenant’s request, Landlord shall cooperate with Tenant, at
Tenant’s sole cost and expense, in connection with any reasonable changes to the
non-residential use permits for the Building required by Tenant for any
reasonable use of the Premises by Tenant, provided such use is otherwise
permitted pursuant to the terms of this Lease and will not materially and
adversely affect the fair market value of the Building.

18. Events of Default.

18.1 The occurrence of any of the following events beyond any applicable grace,
cure or notice period set forth below shall be an “Event of Default” hereunder:

(a) if Tenant shall fail to pay any installment of Fixed Rent, regularly
scheduled Additional Rent or Additional Rent that is not regularly scheduled but
for which an invoice or statement shall have been previously delivered to Tenant
by the terms of this Lease, regardless of the reason for such failure, when due,
and such failure shall continue unremedied for a period of at least ten
(10) days after receipt of written notice of default provided by or on behalf of
Landlord (such notice to be delivered in accordance with Section 28);

(b) if Tenant shall default in the observance or performance of any other term,
covenant or condition of this Lease to be observed or performed by Tenant and
Tenant shall fail to remedy such default within thirty (30) days after notice by
Landlord to Tenant of such default, or if such default is of such a nature that
it cannot be remedied with due diligence within such thirty (30) day period,
such period shall be extended for such longer period as is reasonably necessary,
provided that Tenant shall commence to remedy within such initial thirty
(30) day period and shall thereafter diligently and in good faith proceed to
remedy such default;

(c) [intentionally omitted];

(d) if Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself or
for the Premises, (C) file a petition seeking relief under the bankruptcy or
other similar laws of the United States, any state or any jurisdiction, (D) make
a general assignment for the benefit of creditors, or (E) admit in writing that
it is generally unable to pay its debts as they mature;

(e) if a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for the Premises or approving
a petition filed against Tenant which seeks relief under the bankruptcy or other
similar laws of the United States, any state or any jurisdiction, and such
order, judgment or decree shall remain undischarged or unstayed sixty (60) days
after it is entered;

(f) if Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution; or

 

-26-



--------------------------------------------------------------------------------

(g) if the estate or interest of Tenant in the Premises shall be levied upon or
attached in any proceeding and within sixty (60) days of such levy or attachment
such process shall not be vacated, discharged, bonded off or adequate reserves
therefor established or the estate or interest of Tenant in the Premises is
about to be sold or transferred as a result of any such proceeding.

18.2 If Landlord has defaulted hereunder with respect to any of Landlord’s
obligations as set forth in this Lease, Tenant shall give written notice to the
Landlord of such default. Such default shall be cured by Landlord within ten
(10) days with respect to monetary defaults and, with respect to non-monetary
defaults, thirty (30) days of such written notice, or if such non-monetary
default is of such a nature that it cannot be remedied with due diligence within
such thirty (30) day period, such period shall be extended for such longer
period as is reasonably necessary, provided that Landlord shall commence to
remedy within such initial thirty (30) day period and shall thereafter
diligently and in good faith proceed to remedy such default. If any such default
is not timely cured, Tenant shall have such rights and remedies as are set forth
in this Lease and as are available at law or in equity on account thereof.
Further, all rights and remedies of Tenant under this Lease shall be cumulative
and shall not be exclusive of any other rights and remedies available to Tenant
at law or in equity.

19. Remedies for Default.

19.1 Upon the occurrence of an Event of Default, Landlord shall have the right
at its option to do any one or more of the following without further demand upon
or notice to Tenant:

(a) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice, which date shall not be less than five
(5) Business Days after the giving of such notice. On such date, unless the
Event of Default for which the surrender is required has been cured by Tenant,
the Term and the estate hereby granted and all rights of Tenant hereunder shall
expire and terminate as if such date were the date fixed for the expiration of
the Term, but Tenant shall remain liable for all its obligations hereunder
through the date fixed for the expiration of the Term, including its liability
for the payment of Fixed Rent and Additional Rent as hereinafter provided and
all provisions of this Lease that shall survive the termination or early
expiration of this Lease shall so survive.

(b) With or without termination of this Lease, Landlord or Landlord’s agents may
immediately or at any time thereafter re-enter the Premises or any part thereof
and dispossess Tenant and any other occupants of the Premises, by summary
proceedings or otherwise as permitted by applicable Legal Requirements, and
remove effects located thereon, without being liable to indictment, prosecution
or damages therefor, to the end that Landlord may possess, have, hold and enjoy
the Premises. The word “re-enter”, as used herein, is not restricted to its
technical legal meaning.

(c) After any repossession of any of the Premises whether or not this Lease is
terminated, Landlord shall undertake reasonable efforts to re-let the Premises
or any part thereof to any Person for such term (which may be greater or less
than the period which would otherwise have constituted the balance of the Term),
for such rent and on such other conditions (which may

 

-27-



--------------------------------------------------------------------------------

include concessions or free rent) and for such uses as Landlord, in its
reasonable discretion, may determine and Landlord shall proceed to collect and
receive any rents payable by reason of such re-letting. The rents received from
such re-letting shall be applied (A) first to the reasonable costs and expenses
of such re-letting and collection actually incurred by or on behalf of Landlord,
including any renovations and alterations of the Premises, reasonable attorneys’
fees and any actual real estate commissions paid, and (B) thereafter toward
payment of all sums due or to become due to Landlord hereunder in such order as
Landlord deems appropriate.

(d) Notwithstanding anything set forth herein to the contrary, in the event of
any Operating Failure, Landlord’s sole remedy for such Operating Failure shall
be as set forth in Section 6.3.

19.2 Tenant hereby waives the service of any notice of intention to re-enter or
to institute legal proceedings to that end which may otherwise be required to be
given under any present or future law. Tenant, on its own behalf and on behalf
of all Persons claiming through or under Tenant, including all creditors, does
further hereby waive any and all rights which Tenant and all such Persons might
otherwise have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (i) Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, (ii) any re-entry by Landlord whether or not this Lease has been
terminated, or (iii) any expiration or termination of this Lease and the Term,
whether such dispossess, re-entry, expiration or termination shall be by
operation of law or pursuant to the provisions of this Lease. In the event of a
breach or threatened breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this Lease, Landlord shall have
the right to enjoin such breach and the right to invoke any other remedy allowed
by law or in equity as if re-entry, summary proceedings and other special
remedies were not provided in this Lease for such breach. The right to invoke
the remedies set forth in this Lease are cumulative and shall not preclude
Landlord from invoking any other remedy allowed at law or in equity.

19.3 If this Lease and the Term shall expire or terminate and Landlord shall
re-enter or take possession of all or any portion of the Premises as provided in
Section 19.1, or Landlord shall re-enter or take possession of all or any
portion of the Premises by or under any summary proceeding or any other action
or proceeding, whether this Lease is terminated or not, then the following shall
apply:

(a) Tenant shall pay to Landlord all Fixed Rent and Additional Rent payable
under this Lease for the period up to the earlier to occur of (i) the date upon
which this Lease and the Term shall have expired or terminated, and (ii) the
date of any re-entry or taking of possession upon all or any portion of the
Premises by or on behalf of Landlord, as the case may be.

(b) Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency (the “Deficiency”) between the amount of the Fixed Rent and
Additional Rent for the period which otherwise would have constituted the then
unexpired portion of the Term and the net amount, if any, of all fixed and
additional rents collected under any re-letting of all or any portion of the
Premises effected pursuant to the provisions of Section 19.1 for any part of
such period. Any Deficiency shall be calculated after first deducting from the
amount of any such

 

-28-



--------------------------------------------------------------------------------

rents collected under any re-letting the aggregate amount of Landlord’s
reasonable costs and expenses actually incurred by or on behalf of Landlord as
described in Section 19.1(c). Any Deficiency shall be paid in monthly
installments by Tenant on the days specified in this Lease for payment of
installments of Fixed Rent, and Landlord shall be entitled to recover from
Tenant such Deficiency monthly as the same shall arise or from time to time and
no suit to collect the amount of the Deficiency for any month or months shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month or
months by a similar proceeding.

(c) Whether or not Landlord shall have collected any monthly or other Deficiency
as aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant
shall pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
Fixed Rent for the period which otherwise would have constituted the unexpired
portion of the Term exceeds the then fair and reasonable rental value of the
Premises for the same period, both discounted to present worth at the annual
rate of five percent (5%) per annum, less the aggregate amount of Deficiencies
theretofore collected by Landlord pursuant to the provisions of Section 19.3(b)
for the same period; if, before presentation of proof of such liquidated damages
to any court, commission or tribunal, the Premises, or any part thereof, shall
have been re-let by Landlord for the period which otherwise would have
constituted the unexpired portion of the Term, or any part thereof, the amount
of rent and additional rent reserved upon such re-letting shall be deemed, prima
facie, to be the fair and reasonable rental value for the part or the whole of
the Premises so re-let during the term of the re-letting; provided, such
re-letting is an arm’s length bona fide transaction.

19.4 If the Premises, or any part thereof, shall be re-let together with other
space in the Building, the rents collected or reserved under any such re-letting
and the expenses of any such re-letting shall be equitably apportioned for the
purposes of Section 19.3. Tenant shall in no event be entitled to any rents
collected or payable under any re-letting, whether or not such rents shall
exceed the Fixed Rent reserved in this Lease. Fixed Rent as referred to in
Section 19.3(a) means the Fixed Rent in effect immediately prior to the date
upon which this Lease and the Term shall have expired and come to an end, or the
date of re-entry upon the Premises by Landlord, as the case may be. All rights
and remedies of Landlord set forth herein are in addition to all other rights
and remedies available to Landlord hereunder or at law or in equity. All rights
and remedies available to Landlord hereunder or at law or in equity are
expressly declared to be cumulative. The exercise by Landlord of any such right
or remedy shall not be deemed an election of remedies or prevent the concurrent
or subsequent exercise of any other right or remedy. No delay in the enforcement
or exercise of any such right or remedy shall constitute a waiver of any default
by Tenant hereunder or of any of Landlord’s rights or remedies in connection
therewith. Landlord shall not be deemed to have waived any default by Tenant
hereunder unless such waiver is set forth in a written instrument signed by
Landlord. If Landlord waives in writing any default by Tenant, such waiver shall
not be construed as a waiver of any covenant, condition or agreement set forth
in this Lease except as to the specific circumstances described in such written
waiver. Notwithstanding anything contained herein to the contrary, no
shareholder, member, director or partner from time to time of Tenant, nor any
officer, agent, or employee of Tenant shall be charged personally with any
liability by, or held liable to, any party hereto or by any Person claiming
through or under such party under any term or provision of this Lease, or by
virtue of its execution or attempted execution, or due to any breach, attempted
breach or alleged breach thereof.

 

-29-



--------------------------------------------------------------------------------

 

19.5 Notwithstanding any provisions of this Lease to the contrary, except with
regard to the damages specifically provided under Section 22.2, Landlord shall
not be liable to Tenant, and Tenant shall not be liable to Landlord, for
indirect, consequential, special, punitive, exemplary, incidental or other like
damages (including, without limitation, damages to Landlord for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Building and/or Land), even if arising
from any act, omission or negligence of such party or from the breach by such
party of its obligations under this Lease.

19.6 If either Landlord or Tenant desires to bring an action against the other
in connection with this Lease, such action shall be brought in the federal
courts located in the Eastern District of Virginia, Alexandria Division, or
state or local courts located in Fairfax County, Virginia. Landlord and Tenant
consent to the jurisdiction of such courts and waive any right to have such
action transferred from such courts on the grounds of improper venue or
inconvenient forum.

19.7 Landlord hereby waives the benefit of all statutory or common law liens
Landlord may have on any of Tenant’s tangible or intangible personal property
located in the Premises, including, without limitation, the right to distrain
for rent.

20. Fees and Expenses.

If Tenant shall default under this Lease beyond any applicable grace, cure or
notice periods, Landlord may, after notice to Tenant, (a) perform the same for
the account of Tenant if the same arises out of any obligation owed by Tenant to
a third party, or (b) make any reasonable expenditure or incur any obligation
for the payment of money in connection with any obligation of Tenant owed to
Landlord, including, but not limited to, reasonable attorneys’ fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
and the cost thereof, with interest thereon at the Applicable Rate, shall be
deemed to be Additional Rent hereunder and shall be paid by Tenant to Landlord
within thirty (30) days of delivery of a demand therefor, together with any
reasonably required substantiating bills, statements or other documentation.

If Landlord shall default under this Lease beyond any applicable grace, cure or
notice periods, Tenant may, after notice to Landlord, (a) perform the same for
the account of Landlord if the same arises out of any obligation owed by
Landlord to a third party, or (b) make any reasonable expenditure or incur any
obligation for the payment of money in connection with any obligation of
Landlord owed to Tenant, including, but not limited to, reasonable attorneys’
fees and disbursements in instituting, prosecuting or defending any action or
proceeding, and the cost thereof, with interest thereon at the Applicable Rate,
shall be paid by Landlord to Tenant within thirty (30) days of delivery of a
demand therefor, together with any reasonably required substantiating bills,
statements or other documentation. In the event Landlord fails to timely pay
such amounts to Tenant, Tenant may deduct such amounts from the next
installments of Fixed Rent payable by Tenant hereunder until such amounts have
been paid in full.

 

-30-



--------------------------------------------------------------------------------

 

21. No Representations by Landlord. Tenant acknowledges and agrees that Landlord
has not made and is not making any warranties or representations with respect to
the Premises or the Building and Tenant, in executing and delivering this Lease,
is not relying upon any warranties, representations, promises or statements of
Landlord with respect to the Premises or the Building, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements between the parties are merged in this Lease, which alone fully and
completely expresses the agreement of the parties, and which is entered into
after full investigation, neither party relying upon any statement or
representation not embodied in this Lease and any other written agreements made
concurrently herewith.

22. Expiration, Surrender and Holdover.

22.1 Upon the expiration or other termination of this Lease, Tenant shall quit
and surrender to Landlord the Premises, vacant, broom clean and in good order
and condition, ordinary wear and tear, damage by casualty and condemnation,
damage caused by any Landlord Party or their respective contractors, agents or
employees, and any other damage for which Tenant is not responsible under the
terms of this Lease excepted, and Tenant shall remove such of its property as
may be required pursuant to Section 5 and Section 23 hereof; this obligation
shall survive the expiration or sooner termination of the Term.

22.2 If Tenant fails to immediately surrender the Premises on the Expiration
Date, Tenant shall become a tenant by the month at Fixed Rent equal to one
hundred fifty percent (150%) of the amount of Fixed Rent in effect during the
last month of the Term, plus the actual Additional Rent, and upon the same terms
and conditions as contained in this Lease. Landlord’s acceptance of hold-over
Rent shall not constitute liquidated damages or impair Landlord’s remedies upon
the occurrence of an Event of Default, including Landlord’s right to sue Tenant
for actual damages directly incurred as a result of Tenant’s holdover hereunder,
but shall be considered in determining Landlord’s actual damages; provided,
however, that Landlord (i) hereby waives all damages, losses, expenses, and
costs arising from Tenant’s holdover in the Premises for the first sixty
(60) days after the expiration or earlier termination of this Lease (but Tenant
shall be liable for the Fixed Rent and Additional Rent described in this
Section 22.2 during such sixty (60) day period), and (ii) shall not be entitled
to recover damages from Tenant arising from Landlord’s loss of another tenant
for space in the Building because of Tenant’s hold-over unless at least two
(2) months prior to the expiration of the Term Landlord has notified Tenant that
Landlord has executed a lease agreement with a third-party tenant for all or a
portion of the Premises.

23. Fixtures, Equipment and Other Property.

23.1 All fixtures, ventilation and air-conditioning equipment and appurtenances
attached to or built into the Premises as of the Commencement Date or during the
Term, whether or not by or at the expense of Tenant shall be and remain a part
of the Premises and shall, upon the Expiration Date, be deemed the property of
Landlord (without representation or warranty by Tenant) and shall not be removed
by Tenant, except as otherwise provided in Section 23.3.

23.2 [intentionally omitted]

 

-31-



--------------------------------------------------------------------------------

 

23.3 All of the following (collectively, the “Tenant’s Property”) shall be and
shall remain the property of Tenant and may be removed by Tenant at any time
during the Term (i) owned by Tenant, any Affiliate of Tenant or by any other
Person (other than Landlord) for which Tenant is responsible, all furniture,
furnishings, office and other movable equipment and other sections or items of
movable personal property, in each case located in the Premises, (ii) to the
extent owned by Tenant or by any other Person (other than Landlord) for which
Tenant is responsible, all partitions and furniture systems not permanently
affixed to the Premises, all special or other cabinet work not permanently
affixed to the Premises, all pantry equipment, business and trade fixtures,
moveable machinery and equipment not permanently affixed to the Premises, office
equipment and communications equipment, including, without limitation, telephone
systems and security systems, and any other similar equipment, property or items
which are installed in the Premises by Tenant or any other Permitted User and in
each case are not permanently affixed to the Premises and can be removed without
damage to the Structural Elements in any material respect, and (iii) the
Furnishings, which in each case can be removed without damage to the Structural
Elements in any material respect. On or before the Expiration Date, Tenant, at
its expense, will remove from the Premises all of Tenant’s Property and Tenant
shall repair any damage to the Premises or the Building resulting from any
installation and/or removal of Tenant’s Property. Any other items of Tenant’s
Property which shall remain in the Premises thereafter may be deemed to have
been abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord at Tenant’s cost, without accountability, in
such manner as Landlord shall reasonably determine.

24. Quiet Enjoyment. So long as no Event of Default has occurred and is then
continuing, Tenant may peaceably and quietly enjoy the Premises without
hindrance, ejection or molestation by Landlord, or any Person lawfully claiming
through or under any of the foregoing, subject, nevertheless, to the terms and
conditions of this Lease.

25. No Waiver Provisions.

25.1 No act or thing done by Landlord or Landlord’s agents during the Term shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept such surrender shall be valid unless in writing signed by Landlord.

25.2 The failure of Landlord to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Lease shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all of the force and effect of an original violation. The receipt by
Landlord of Fixed Rent, Additional Rent or any other item of Rent with knowledge
of the breach of any covenant of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived by a
party, unless such waiver be in writing signed by such party. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly Rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated Rent, or as Landlord may elect to apply same, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as Rent deemed an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
such Rent or pursue any other remedy in this Lease provided.

 

-32-



--------------------------------------------------------------------------------

 

26. Affirmative Waivers. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
INCLUDING, WITHOUT LIMITATION, ANY CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY
AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.

27. Unavoidable Delays.

27.1 This Lease and the obligation of Tenant to pay Rent hereunder and perform
all of the other covenants and agreements hereunder on the part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord is
unable to fulfill any of its obligations under this Lease expressly or impliedly
to be performed by Landlord or because Landlord is unable to make, or is delayed
in making any repairs, additions, alterations, improvements or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures, in each
case if Landlord is prevented or delayed from so doing by reason of any
Unavoidable Delay; and, except as set forth in Section 27.3 to the contrary,
Landlord’s obligation to perform or observe any term, condition, covenant or
agreement under this Lease shall be suspended during such time that such
performance or observance is prevented or delayed by reason of any Unavoidable
Delay.

27.2 Except as set forth in Section 27.3 to the contrary, Tenant’s obligation to
perform or observe any term, condition, covenant or agreement under this Lease
shall be suspended during such time that such performance or observance is
prevented or delayed by reason of any Unavoidable Delay.

27.3 The provisions of Sections 27.1 and 27.2 to the contrary notwithstanding,
Unavoidable Delay shall not excuse or delay any party’s obligation to make any
payment as and when due under this Lease (including, without limitation,
Tenant’s obligation to pay Rent and Landlord’s obligation to pay the Allowance).

28. Notices.

Except as otherwise expressly provided in this Lease, all bills, statements,
consents, notices, demands, approvals, requests or other communications required
or permitted to be given under this Lease shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, addressed as follows (or at
such other address and Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section 28):

 

If to Landlord:   Johanna Kiev   Rockwood Capital   10 Bank Street, Suite 1190  
White Plains, NY 10606   Fax: (914) 761-3100   e-mail: jkiev@rockwoodcap.com

 

-33-



--------------------------------------------------------------------------------

 

     with copies to:    Arne Arnesen    Rockwood Capital    10 Bank Street   
11th Floor    White Plains, NY 10606    Fax: (914) 761-3100    e-mail:
aarnesen@rockwoodcap.com    and    David I. Becker    Director and General
Counsel    Rockwood Capital    10 Bank Street    11th Floor    White Plains, NY
10606    Fax: (914) 761-3100    e-mail: dbecker@rockwoodcap.com If to Tenant:   
VeriSign, Inc.    21355 Ridgetop Circle    Dulles, VA 20166    Attention:
Facilities Manager    Fax: (703) 421-2034    Email: tcaskey@verisign.com With a
copy to:    VeriSign, Inc.    21355 Ridgetop Circle    Dulles, VA 20166   
Attention: General Counsel    Fax: (703) 450-7326    Email:
rgoshorn@verisign.com With a copy to:    DLA Piper LLP (US)    500 8th Street,
N.W.    Washington, DC 20004    Attention: Jeffrey R. Keitelman    Fax: (202)
799-5102    Email: jeffrey.keitelman@dlapiper.com

 

-34-



--------------------------------------------------------------------------------

All notices, elections, requests and demands under this Lease shall be effective
and deemed received upon the earliest of (i) the actual receipt of the same by
personal delivery or otherwise, (ii) one (1) Business Day after being deposited
with a nationally recognized overnight courier service as required above or
(iii) three (3) Business Days after being deposited in the United States mail as
required above. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, election, request, or demand sent.
Landlord and Tenant agree that information relevant to this Lease and
communications regarding this Lease may be exchanged via e-mail (including
e-mail with attachments in electronic imaging format (e.g., .pdf, .xls, .tif,
.jpg, .or gif files types)) and acknowledge that neither Landlord or Tenant has
control over the performance, reliability, availability, or security of e-mail.
Communication via e-mail or facsimile shall not constitute notice under this
Lease unless the communication is also sent simultaneously by a nationally
recognized overnight courier service providing a receipt (such as Federal
Express) or by hand addressed as provided above.

29. Estoppel Certificates. Each party agrees, at any time and from time to time,
as requested by the other party, within fifteen (15) days’ of a request
therefor, to execute and deliver to the other an estoppel certificate
substantially in the form of Exhibit E-1 attached hereto (if requested of
Tenant) or Exhibit E-2 attached hereto (if requested of Landlord) (each, an
“Estoppel Certificate”), it being intended that any Estoppel Certificate
delivered pursuant hereto may be relied upon by others with whom the party
requesting such certificate may be dealing and may include other certifications
as reasonably requested by the party seeking the Estoppel Certificate.

30. Broker. Landlord and Tenant each covenant, warrant and represent that no
broker was instrumental in bringing about or consummating this Lease and that it
had no conversations or negotiations with any broker concerning the leasing of
the Premises to Tenant, other than with Jones Lang LaSalle Americas (“Landlord’s
Broker”), Cassidy Turley (“Cassidy”) and T3 Advisors (together, “Tenant’s
Broker”). Tenant agrees to indemnify and hold harmless Landlord against and from
any claims for any brokerage commissions and all costs, expenses and liabilities
in connection therewith, including, without limitation, reasonable attorneys’
fees and expenses, arising out of any conversations or negotiations had by
Tenant with any broker other than Landlord’s Broker and Tenant’s Broker.
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker including Landlord’s Broker and Tenant’s Broker. Landlord agrees to
pay a commission to Landlord’s Broker in connection with this Lease in
accordance with the terms of a separate agreement between Landlord and
Landlord’s Broker; and Landlord agrees to pay a commission to Cassidy in
connection with this Lease in accordance with the terms of a separate agreement
between Landlord and Cassidy. Tenant shall indemnify and hold harmless Landlord
for any claims for any brokerage commissions by T3 Advisors. The provisions of
this Section shall survive the expiration or earlier termination of this Lease.

 

-35-



--------------------------------------------------------------------------------

31. Indemnity.

31.1 Neither Landlord (except to the extent expressly set forth in this Lease),
nor any partner, member, director, officer, shareholder, principal, agent,
servant or employee of Landlord, shall be liable to Tenant for any loss, injury
or damage to Tenant or to any other Person, or to its or their property,
irrespective of the cause of such injury, damage or loss, nor shall the
aforesaid parties be liable for any damage to property of Tenant or of others
entrusted to employees of Landlord or Landlord’s managing agent (if any), nor
for loss of or damage to any such property by theft or otherwise; provided,
however, that nothing contained in this Section 31.1 shall be construed to
exculpate Landlord for loss, injury or damage to the extent caused by or
resulting from any of the events or matters described in Section 31.4 below.
Further, neither Landlord nor any partner, member, director, officer, principal,
shareholder, agent, servant or employee of Landlord, shall be liable (i) for any
such damage caused by other Persons in, upon or about the Building or the
Premises, or caused by operations in construction of any private, public or
quasi-public work, or (ii) for consequential damages arising out of any loss of
use of the Premises or any equipment, facilities or other property therein by
Tenant or any Person claiming through or under Tenant.

31.2 Neither Tenant (except to the extent expressly set forth in this Lease) nor
any partner, member, director, officer, shareholder, principal, agent, servant
or employee of Tenant (in any case whether disclosed or undisclosed), shall be
liable to Landlord for any loss, injury or damage to Landlord or to any other
Person, or to its or their property, irrespective of the cause of such injury,
damage or loss, nor shall the aforesaid parties be liable for any damage to
property of Landlord, or of others entrusted to employees of Tenant, nor for
loss of or damage to any such property by theft or otherwise; provided, however,
that nothing contained in this Section 31.2 shall be construed to exculpate
Tenant for loss, injury or damage to the extent caused by or resulting from any
of the events or matters described in Section 31.3 below. Further, neither
Tenant, nor any partner, director, officer, principal, shareholder, agent,
servant or employee of Tenant shall be liable (i) for any such damage caused by
other Persons in, upon or about the Building or the Premises, or caused by
operations in construction of any private, public or quasi-public work, or
(ii) for consequential damages arising out of any loss of use of the Building or
any equipment, facilities or other property of Landlord or any Person claiming
through or under Landlord.

31.3 Except to the extent caused by the negligence or willful misconduct of any
Landlord Party, Tenant shall indemnify and hold harmless Landlord and Landlord’s
partners, members, directors, officers, principals, shareholders, managers,
trustees, agents and employees (each of the foregoing, a “Landlord Party”) from
and against any and all claims for damages to persons or property (together with
all reasonable, actual out-of-pocket costs, expenses and liabilities incurred in
or in connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses)
arising from or in connection with:

(a) the occupancy, conduct or management of the Premises or of any business
therein, or the performance of any of Tenant’s obligation under this Lease, in
each case by or on behalf of Tenant or Tenant’s partners, members, directors,
officers, principals, shareholders, trustees, agents, employees, contractors,
assignees, subtenants and licensees (each of the foregoing, a “Tenant Party”),
or any work or thing whatsoever done, or any condition created in the Premises
during the term of this Lease;

 

-36-



--------------------------------------------------------------------------------

(b) any act, omission (where there is an affirmative duty to act) or negligence
of a Tenant Party; or

(c) any accident, injury or damage whatever occurring in, at or upon the
Premises.

31.4 Except to the extent caused by the negligence or willful misconduct of any
Tenant Party, Landlord shall indemnify and hold harmless Tenant and each Tenant
Party from and against any and all claims for damages to persons or property
(together with all reasonable, actual out-of-pocket costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought hereon, including, without limitation, all reasonable
attorneys’ fees and expenses) arising from or in connection with any negligent
or otherwise wrongful act or omission of Landlord or any Landlord Party or their
respective contractors, agents or employees.

31.5 In case any action or proceeding be brought against any Landlord Party or
Tenant Party indemnified hereunder (such party, an “Indemnified Party”) by
reason of any claim described in this Section 31, upon notice from such
Indemnified Party to the appropriate party hereunder (such party, the
“Responsible Party”) that is obligated to indemnify such Indemnified Party, the
Responsible Party shall resist and defend such action or proceeding by counsel
reasonably satisfactory to such Indemnified Party. Provided that the Responsible
Party complies with the requirements of this Section 31.5 with respect to any
third-party claim, the Responsible Party shall not be liable for the costs of
any separate counsel employed by the Indemnified Party with respect thereto. If
the issuer of any insurance policy maintained by the Responsible Party and
meeting the applicable requirements of this Lease shall assume the defense of
any such third-party claim, then such Indemnified Party shall permit such
insurance carrier to defend the claim with its counsel and (i) the Indemnified
Party shall not settle such claim without the consent of the insurance carrier
(unless such settlement would relieve the Indemnified Party of all liability for
which the Responsible Party or its insurance carrier may be liable hereunder),
(ii) the Responsible Party shall have the right to settle such claim without the
consent of the Indemnified Party if Indemnified Party and its insurance carriers
would be relieved of all liability and cost in connection therewith, (iii) the
Indemnified Party shall reasonably cooperate, at the Responsible Party’s
expense, with the insurance carrier in its defense of any such claim, and
(iv) the Responsible Party shall not be liable for the costs of any separate
counsel employed by the Indemnified Party. In no event shall the Responsible
Party be liable for consequential or indirect damages, except as specifically
provided in Section 22.2 hereof. Nothing contained in this Section 31.5 shall be
deemed to relieve any party under this Lease of the obligation to maintain
insurance in accordance with the provisions of Section 9.

31.6 Notwithstanding anything in this Lease to the contrary (including, without
limitation, Sections 31.3 and 31.4), Landlord hereby releases Tenant and each
Tenant Party, and Tenant hereby releases Landlord and each Landlord Party, from
all liability for injury to any Person or damage to any property that is caused
by or results from a risk which is actually insured against or which is required
to be insured against under this Lease, without regard to the negligence or
misconduct of the Person so released. All of Landlord’s and Tenant’s repair and
indemnity obligations under this Lease shall be subject to the waiver and
release contained in this Section.

 

-37-



--------------------------------------------------------------------------------

32. Miscellaneous.

32.1 The covenants, conditions and agreements contained in this Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective heirs,
distributees, executors, administrators, successors, and, except as otherwise
provided in this Lease, their assigns.

32.2 The obligations of Landlord under this Lease shall not be binding upon
Landlord named herein after the sale, conveyance, assignment or transfer by such
Landlord (or upon any subsequent landlord after the sale, conveyance, assignment
or transfer by such subsequent landlord) of its interest in the Building or the
Premises, as the case may be, to the extent that they shall accrue subsequent to
the transfer of Landlord’s interest in the Building or the Premises as owner
thereof and in the event of such transfer said obligations thereafter accruing
shall be expressly assumed by and binding upon each transferee of the interest
of Landlord herein named as such owner or lessee of Building or the Premises,
and such transferee, by accepting such interest, shall be deemed to have assumed
such obligations accruing after transfer. Except as otherwise expressly provided
herein, the transferor shall be released from any obligations accruing prior to
the transfer of its interest in Building or Premises as owner thereof, if the
transferee shall expressly assume such prior accruing obligations in a written
instrument. Neither the partners or members comprising Landlord, nor the
shareholders (nor any of the partners comprising same), partners, members,
directors or officers of any of the foregoing shall be liable for the
performance of Landlord’s obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord’s obligations hereunder and shall not seek any
damages against any of the foregoing. The liability of Landlord for the
performance of Landlord’s obligations hereunder shall be limited to Landlord’s
interest in the Premises (and the proceeds therefrom) and Tenant shall not look
to any other property or assets of Landlord in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment for Landlord’s
failure to perform such obligations.

32.3 Except as otherwise expressly set forth in this Lease, including without
limitation any right on behalf of Tenant to terminate all or a portion of this
Lease, no agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, including, without limitation, this Section, unless such agreement is in
writing, refers expressly to this Lease and is signed by the party against whom
enforcement of the change, modification, waiver, release, discharge, termination
or effectuation of the abandonment is sought.

32.4 This Lease (including any exhibits referred to herein) contains the entire
agreement between the parties with respect to the subject matter hereof and all
prior negotiations and agreements are merged into this Lease. All of the
exhibits attached hereto are incorporated in and made a part of this Lease,
provided that, in the event of any inconsistency between the terms and
provisions of this Lease and the terms and provisions of the exhibits hereto,
the terms and provisions of this Lease shall control.

32.5 This Lease shall be governed in all respects by, and construed in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to choice of law provisions.

 

-38-



--------------------------------------------------------------------------------

 

32.5 If any provision of this Lease, or its application to any person or
circumstance, shall ever be held to be invalid or unenforceable, then in each
such event the remainder of this Lease or the application of such provision to
any other person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each
provision hereof shall remain valid and enforceable to the fullest extent
permitted by law.

32.6 The section headings used herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease nor the intent of any provision hereof.

32.7 In the event either party takes action to enforce the provisions of this
Lease, then the prevailing party in such action shall be entitled to recover all
reasonable attorneys’ fees and court costs, incurred by the prevailing party in
such action. A party is deemed to have prevailed if it obtains a final judgment
or settlement in its favor.

32.8 Time is of the essence under this Lease.

32.9 At the request of any party hereto the other party shall cooperate with
such requesting party in executing and recording a memorandum of this Lease,
provided that any recording costs associated with such memorandum shall be paid
by the requesting party. At the expiration or termination of this Lease for any
reason, the parties shall cooperate in the execution of a release of such
memorandum in recordable form and shall deliver such release to Landlord.

32.10 Any provision of this Lease to the contrary notwithstanding, Tenant shall
not exercise Tenant’s right to exercise any setoff, offset or similar right
under this Lease, at law or in equity, unless (i) Tenant has given Landlord at
least thirty (30) days prior written notice that Tenant intends to exercise such
right(s) if Landlord does not pay or reimburse Tenant the amount demanded in
such notice within such thirty (30) day period and (ii) if Tenant has not
received Landlord’s payment or reimbursement within such thirty (30) day period,
Tenant shall deliver to Landlord a second thirty (30) days prior written notice
that Tenant intends to exercise such right(s) if Landlord does not pay or
reimburse Tenant the amount demanded in such notice, which notice must state in
bold print in 12 font or larger “SECOND AND FINAL NOTICE” at the top of the
first page of the notice.

32.10 This Lease may be executed in two (2) or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument.

33. OFAC. Each of Tenant and Landlord represents and warrants to the other that
each individual executing this Lease on behalf of such party is authorized to do
so on behalf of such party and that such party is not, and the entities or
individuals constituting such party or which may own or control such party or
which may be owned or controlled by such party are not (i) in violation of any
laws relating to terrorism or money laundering, or (ii) among the individuals or
entities identified on any list compiled pursuant to Executive Order 13224 for
the purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

 

-39-



--------------------------------------------------------------------------------

34. Environmental.

34.1 Tenant, its agents, employees, contractors or invitees shall not (i) cause
or permit any Hazardous Materials (hereinafter defined) to be brought upon,
stored, used or disposed on, in or about the Office Complex, or (ii) permit the
release, discharge, spill or emission of any Hazardous Material in or from the
Premises; provided, however, the foregoing shall not prohibit Tenant from using
Hazardous Materials of a type and quantity customarily used in the operation of
the Premises for the Permitted Use (e.g., building cleaning fluids, ice-melt,
photocopier toner, etc.) so long as such Hazardous Materials are used and stored
in accordance with all Legal Requirements. Tenant hereby agrees that it is and
shall be fully responsible for all costs, expenses, damages or liabilities
(including, but not limited to clean-up and remediation costs, penalties, fines
and the cost of litigation, and including all such costs incurred by Landlord
and/or any Superior Mortgagee) which may occur from the use, storage, disposal,
release, spill, discharge or emissions of Hazardous Materials by Tenant during
the Term of the Lease, and whether or not the same may be permitted by this
Lease. Tenant shall defend, indemnify and hold harmless Landlord, its mortgagees
and its agents from and against any claims, demands, administrative orders,
judicial orders, penalties, fines, liabilities, settlements, damages, costs or
expenses (including, without limitation, reasonable attorney and consultant
fees, court costs and litigation expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of or in any way related to the
use, storage, disposal, release, discharge, spill or emission of any Hazardous
Material, or the violation of any Legal Requirements with respect thereto, by
Tenant, its agents, employees, contractors or invitees during the Term of this
Lease. The provisions of this Section shall be in addition to any other
obligations and liabilities Tenant may have to Landlord at law or in equity and
shall survive the transactions contemplated herein or any termination of this
Lease. As used in this Lease, the term “Hazardous Materials” shall include,
without limitation: those substances included within the definitions of
“hazardous substances”, “hazardous materials,” toxic substances,” or “solid
waste” in the Comprehensive Environmental Response Compensation and Liability
Act of 1980 (42 U.S.C. §9601 et seq.) (“CERCLA”), as amended by Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), the Resource Conservation
and Recovery Act of 1976 (“RCRA”), and the Hazardous Materials Transportation
Act, and in the regulations promulgated pursuant to said laws, all as amended;
those substances listed in the United States Department of Transportation Table
(49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (of any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto); and any material, waste or substance which is (A) petroleum
within the meaning of applicable environmental laws of the jurisdiction in which
the Premises is located, (B) asbestos containing materials, (C) designated as a
“hazardous substance” pursuant to Section 311 of the Clean Water Act, (33 U.S.C.
§ 1321) or listed pursuant to Section of the Clean Water Act (33 U.S.C. § 1317);
or (D) (F) radioactive materials.

34.2 As between Landlord and Tenant only, Landlord shall be responsible for, and
shall indemnify and hold Tenant harmless from and against, all costs, expenses,
damages and liabilities relating to the clean-up and remediation, and shall be
responsible for compliance with all Legal Requirements, with respect to any
Hazardous Materials existing in or about the Premises, to the extent such
Hazardous Materials are not the responsibility of Tenant pursuant to
Section 34.1.

 

-40-



--------------------------------------------------------------------------------

34.3 Except as set forth in that certain environmental report, dated October 26,
2009, titled “Phase I Environmental Site Assessment” and prepared by IVI
Assessment Services in connection with Landlord’s acquisition of the Office
Complex (a copy of which report Landlord has delivered to Tenant), and except
for Hazardous Materials of a type and quantity that are typically found at
Comparable Buildings (e.g., building cleaning fluids, ice-melt, photocopier
toner, etc.), to Landlord’s actual knowledge, no Hazardous Materials exist at
the Premises.

35. Purchase Option.

35.1(a) If Landlord desires to sell the Office Complex (either directly or
through the transfer of direct or indirect ownership interests in Landlord (but
subject to Section 35.4)) during the Term and there exists no monetary Event of
Default and the Named Tenant and its Affiliates then leases and occupies in the
aggregate at least seventy-five percent (75%) of the rentable area of the Office
Complex, Landlord shall first provide written notice to the Named Tenant of
Landlord’s desire to sell the Office Complex (the “First Offer Notice”). The
First Offer Notice shall contain (a) the purchase price at which Landlord would
be willing to sell the Office Complex; and (b) any other major material terms
with respect to the proposed sale of the Office Complex, which terms shall be
consistent with then current market terms, all as determined by Landlord in its
sole, but commercially reasonable, discretion.

(b) Named Tenant shall have ten (10) Business Days after receipt of the First
Offer Notice, time being of the essence, in which to give Landlord written
notice that the Named Tenant desires to purchase the Office Complex for the
purchase price and upon the other terms set forth in the First Offer Notice (an
“Acceptance Notice”). If the Named Tenant timely gives an Acceptance Notice to
Landlord, within ten (10) Business Days after the delivery of such Acceptance
Notice to Landlord (the “First Deposit Period”), the Named Tenant shall deliver
into escrow with a nationally recognized title company selected by Tenant and
reasonably acceptable to Landlord (the “Purchase Option Escrow Agent”) a
non-refundable deposit in the amount of ten percent (10%) of the purchase price
(the “Deposit”); provided, however, that the Deposit (and all interest earned
thereon) will be refundable to the Named Tenant if (i) the Named Tenant delivers
written notice to Landlord within ten (10) Business Days after the Named Tenant
delivers the Deposit to the Purchase Option Escrow Agent that the Named Tenant
did not receive the approval of the Named Tenant’s board of directors and any
other required approval(s) for the purchase of the Office Complex (collectively,
the “Required Approvals”); or (ii) Landlord fails to satisfy its closing
obligations set forth in Section 35.3. If the Named Tenant timely delivers an
Acceptance Notice, the parties shall proceed to close on the sale of the Office
Complex to the Named Tenant in accordance with Section 35.3, unless the Named
Tenant delivers written notice to Landlord within ten (10) Business Days after
the Named Tenant delivers the Deposit to the Purchase Option Escrow Agent that
the Named Tenant did not receive the Required Approvals (in which event the
Deposit and all interest earned thereon shall be returned to the Named Tenant).

 

-41-



--------------------------------------------------------------------------------

35.2(a) If (i) Tenant shall fail to timely deliver an Acceptance Notice, or
(ii) prior to the expiration of the First Deposit Period referenced in
Section 35.1(b), the Named Tenant fails to deliver the Deposit into escrow with
the Purchase Money Escrow Agent, or (iii) the Named Tenant fails to obtain all
of the Required Approvals in accordance with Section 35.1(b), the Named Tenant
shall be deemed to have rejected Landlord’s proposal, in which event the
provisions of Section 35.2(b) shall apply.

(b) Following Tenant’s deemed rejection of Landlord’s proposal described in
Section 35.2(a) or described in Section 35.2(c), as applicable, Landlord shall
be free to sell the Office Complex to any party upon any terms and conditions
that Landlord deems acceptable in its sole and absolute discretion; provided,
however, that (i) Landlord shall promptly provide the Named Tenant with a copy
of the bid package being given to potential third party purchasers (which shall
be consistent in all material respects with the terms set forth in the First
Offer Notice) and shall otherwise allow the Named Tenant in good faith to
participate on an equal footing with others in the bidding process to acquire
the Office Complex; and (ii) if Landlord does not execute a contract of sale for
the Office Complex and consummate the closing thereunder with a bona fide
third-party within nine (9) months after the Named Tenant’s actual or deemed
rejection of Landlord’s proposal set forth in the First Offer Notice pursuant to
Section 35.2(a) or Section 35.2(c), as applicable, and Landlord continues to
desire (or at any time thereafter desires) to sell the Office Complex, Landlord
shall send to the Named Tenant a new First Offer Notice revised to reflect the
updated proposed sale terms. Named Tenant shall then have five (5) Business Days
after receipt of the new First Offer Notice if delivered within eighteen
(18) months of the last First Offer Notice sent to the Named Tenant; otherwise,
the Named Tenant shall have ten (10) Business Days, time being of the essence,
in which to give the Named Tenant’s Acceptance Notice to Landlord. If the Named
Tenant timely gives an Acceptance Notice to Landlord, within ten (10) Business
Days after the delivery of such Acceptance Notice to Landlord (the “Secondary
Deposit Period”), the Named Tenant shall deliver the Deposit into escrow with
the Purchase Option Escrow Agent; provided, however, that the Deposit (and all
interest accrued thereon) will be refundable to the Named Tenant if (i) the
Named Tenant delivers written notice to Landlord within ten (10) Business Days
after the Named Tenant delivers the Deposit to the Purchase Option Escrow Agent
that the Named Tenant did not receive the Required Approvals; or (ii) Landlord
fails to satisfy its closing obligations set forth in Section 35.3. If the Named
Tenant timely delivers an Acceptance Notice, the parties shall proceed to close
on the sale of the Office Complex to the Named Tenant in accordance with
Section 35.3, unless the Named Tenant delivers written notice to Landlord within
ten (10) Business Days after the Named Tenant delivers the Deposit to the
Purchase Option Escrow Agent that the Named Tenant did not receive the Required
Approvals (in which event the Deposit and all interest earned thereon shall be
returned to the Named Tenant).

(c) If (i) Named Tenant shall fail to timely deliver an Acceptance Notice
following the receipt of the new First Offer Notice described in
Section 35.2(b), or (ii) prior to the expiration of the Secondary Deposit Period
referenced in Section 35.2(b), the Named Tenant fails to deliver the Deposit
into escrow with the Purchase Money Escrow Agent, or (iii) the Named Tenant
fails to obtain all of the Required Approvals in accordance with
Section 35.2(b), the Named Tenant shall be deemed to have rejected Landlord’s
proposal, in which event all of the provisions of Section 35.2(b) shall again
apply, and such provisions shall continue to apply (and Tenant’s purchase option
pursuant to this Section 35 shall remain in full force and effect) unless and
until either (1) Named Tenant shall have purchased the Office Complex pursuant
to Section 35.3, or (2) Landlord shall have consummated the closing of the sale
of the Office Complex with a bona fide third-party.

 

-42-



--------------------------------------------------------------------------------

35.3 The closing under this Section 35 (the “Closing”) shall be on such date as
Landlord and Named Tenant mutually agree, or, absent such agreement, on the date
that is thirty (30) days following the date of Tenant’s Acceptance Notice. The
Closing shall be conducted through escrow with the Purchase Option Escrow Agent,
with all deliveries required pursuant to this Section being made through the
Purchase Option Escrow Agent.

(a) At the Closing, Landlord shall: (i) execute and deliver a special warranty
deed in the form attached as Schedule 35.3(a)(i), conveying to Named Tenant (or
its designated Affiliate) good and insurable fee simple title to the Office
Complex, free and clear of all mortgages, deeds of trust, judgments and other
encumbrances (other than the encumbrances existing on the Effective Date, those
to which Named Tenant has consented in writing, those created by Named Tenant or
those that do not materially adversely affect the use or value of the Office
Complex, such as customary utility and similar easements); (ii) execute and
deliver a certificate that it is not a foreign Person, plus any other affidavits
or instruments reasonably requested by the title company and reasonably approved
by Landlord providing Named Tenant’s title insurance, including a customary
owner’s affidavit and “gap” indemnity; and (iii) execute and deliver a bill of
sale in the form attached as Schedule 35.3(a)(iii), conveying to the Named
Tenant (or its designated Affiliate) all personal property at the Office Complex
owned by Landlord.

(b) At the Closing, Named Tenant shall deliver the purchase price to Landlord
(which purchase price shall be the amount set forth in Landlord’s First Offer
Notice and accepted in Named Tenant’s Acceptance Notice), via wire transfer of
immediately available funds, provided that the Deposit and all interest accrued
thereon, shall be delivered to Landlord at Closing and credited against such
purchase price.

(c) Landlord and Tenant will each pay their own attorneys’ fees in connection
with the Closing. Landlord shall pay the costs of preparing the deed, the costs
associated with releasing any financial encumbrances of record and fees charged
to record the deed. Landlord shall pay the Commonwealth of Virginia’s grantor’s
tax and Named Tenant shall pay all applicable escrow fees charged by any escrow
agent and the cost of all transfer and recordation taxes. Title examination,
title insurance premiums, survey charges, and the costs and expenses related to
any purchase money financing shall be paid by Named Tenant (other than charges
related to the release of any existing financing liens on the Office Complex,
which financing liens Landlord shall cause to be released at or prior to the
Closing). All other charges shall be borne by Landlord or Named Tenant as is
usual and customary to be borne by seller and purchaser, respectively, in
customary transactions.

(d) In the event of a failure to close by reason of Named Tenant’s default,
Landlord may retain the Deposit as its sole and exclusive remedy for such
default. In the event of a failure to close by reason of Landlord’s default,
Named Tenant shall have the right to either (i) receive a return of the Deposit
(and all interest accrued thereon) and terminate the acquisition of the Office
Complex (in which event all of the provisions of this Section 35 shall

 

-43-



--------------------------------------------------------------------------------

apply to any subsequent effort of Landlord to sell the Office Complex), or
(ii) specifically enforce Landlord’s obligations to sell the Office Complex to
Main Tenant in accordance with this Section. If Tenant fails to file an action
for specific performance within sixty (60) days after Landlord’s default, Tenant
shall be deemed to have elected to proceed under clause (i) above.

35.4 The foregoing and any other provision of this Lease to the contrary
notwithstanding, provided that the transaction is consummated for a legitimate
business purpose and not for the purpose of circumventing Tenant’s purchase
rights under this Section 35, the rights accorded Tenant under this Section 35
shall not apply with respect to the following: (i) any transaction entered into
with an Affiliate of Landlord or any transaction between any Person that holds
(directly or indirectly) an equity or other interests in Landlord or their
Affiliates, (ii) a transfer of up to fifty (50%) percent of the ownership or
equity interests (directly or indirectly) pertaining to the Office Complex or in
Landlord to an unaffiliated third party, (iii) Landlord’s granting any mortgage
or other security interest encumbering the Office Complex or encumbering a
direct or indirect ownership or equity interest in Landlord, and any foreclosure
sale or sale in lieu of foreclosure (or other exercise of remedies) relating to
such mortgage, security interest or equity interest, and the initial sale by any
party acquiring Landlord’s interest in the Office Complex after any such
foreclosure, sale in lieu of foreclosure or other exercise of remedies, (iv) any
direct or indirect transfer, sale or pledge (including, without limitation, by
way of any merger, consolidation, amalgamation, sale, or other transfer of any
kind) of the legal or beneficial interests (including, without limitation, any
rights, distributions, profits or proceeds relating thereto), or assets of, the
parent entities (or other upper tier level entities) which comprise the indirect
members of the Landlord entity, (v) a bona fide portfolio sale of which the
Office Complex is a part, (vi) direct or indirect transfer of interests in
Landlord in connection with any initial public offering and/or any subsequent
public offering or any other transfer of equity interests in Landlord or
(vii) any transaction with respect to which Tenant shall have failed to avail
itself of its rights under this Section (collectively, a “Permitted Landlord
Transfer”).

35.5 The foregoing and any other provision of this Lease to the contrary
notwithstanding, the provisions of this Section 35 (i) are personal to the Named
Tenant and may not be exercised by any other Person (provided that the Named
Tenant may designate an Affiliate of the Named Tenant to take title to the
Office Complex in connection with the Named Tenant’s exercise of its rights
under this Section 35), (ii) are subject and subordinate to the rights of any
present or future Mortgagee or other Person holding a security interest on any
direct or indirect equity interests in Landlord, and (iii) the Named Tenant’s
rights granted in this Section 35 shall expire upon the earlier to occur of
(x) the initial sale of the Building by Landlord after the date of this Lease or
(y) any foreclosure sale or sale in lieu of foreclosure (or other exercise of
remedies) relating to a Mortgage or equity interest encumbering the Building or
direct or indirect equity interests in Landlord.

36. Future Improvements.

36.1(a) Except in the performance of Landlord’s obligations and in the exercise
of Landlord’s rights under this Lease (which obligations and rights shall be
performed and exercised subject to and in accordance with Section 16 and
Section 6.3), Landlord shall not perform (or caused to be performed) any
Alterations to the Premises, except as otherwise provided in Section 36.1(b)
and Section 36.1(c).

 

-44-



--------------------------------------------------------------------------------

 

(b) Landlord may pursue rights to entitle additional development rights on the
Land; provided, however, that Landlord may not construct any additional entitled
improvements upon the Land: (a) prior to the expiration of the eighth (8th) full
calendar year of the Term without Tenant’s prior consent in Tenant’s sole
discretion with regard to any type of additional improvements; (b) after the
expiration of the eighth (8th) full calendar year of the Term through the
initial Lease Expiration Date without Tenant’s prior consent in Tenant’s sole
discretion with regard to any additional office improvements; (c) after the
expiration of the eighth (8th) full calendar year of the Term through the
initial Lease Expiration Date without Tenant’s prior consent in Tenant’s
reasonable discretion with regard to any additional non-office improvements; or
(d) during any Renewal Term of the Lease without Tenant’s prior consent in
Tenant’s reasonable discretion with regard to any type of additional
improvements.

(c) Tenant shall be deemed reasonable in withholding its consent if the
construction of any additional improvements on the Land would adversely affect
Tenant’s access, use, or enjoyment of the Premises. Tenant’s discretion may be
based on considerations that include, but are not be limited to: (i) noise,
vibration, dust and debris that would be generated from the proposed
construction activity; (ii) the timing of other construction activities on other
land in reasonable proximity to the Premises; (iii) the proximity of the
proposed additional improvements to the Building; (iv) the height of the
proposed additional improvements; (v) the displacement of the basketball court,
tennis court or any other amenities of the Premises without a
replacement/relocation of such amenities reasonably acceptable to Tenant;
(vi) the displacement of parking spaces without a replacement/relocation of such
parking spaces reasonably acceptable to Tenant; (vii) the potential increase in
Taxes, operating expenses or maintenance for which Tenant is responsible to pay
or perform, and (viii) any adverse affect that such additional improvement might
have on Tenant’s business or reputation.

(d) Any Alterations permitted to be made by Landlord pursuant to the foregoing
provisions of this Section shall be performed (i) in a good and workmanlike
manner by licensed and reputable contractors, (ii) in compliance with all Legal
Requirements, (iii) in a way that does not materially interfere with the quiet
enjoyment of the Premises by Tenant or any Permitted User or the conduct of the
business of any such Persons, (iv) in coordination with Tenant (or its property
manager) to avoid undue interference with the normal operations and use of the
Premises, and (v) after obtaining public liability and worker’s compensation
insurance policies in such amounts as are customarily obtained for work similar
to the Alteration to be performed, which policies shall cover every person who
will perform any work with respect to such Alteration.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-45-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

LANDLORD:

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

By:   Rockwood VIII REIT, Inc.,   a Maryland corporation,   its Sole Member By:
 

/s/ Peter J. Falco

Name:   Peter J. Falco Title:   Vice President and Secretary TENANT:

VERISIGN, INC.,

a Delaware corporation

By:  

/s/ James L. Morgensen

Name:   James L. Morgensen Title:   Vice President Workplace Resources Group

[Signature Page – Deed of Lease]



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF LAND

The land upon which the Building containing the Premises exists is as follows:

Block 1C, Section 89A, Reston, as duly subdivided and platted pursuant to a Deed
of Dedication, Resubdivision, Easement, Vacation, Release and Subordination
recorded in Deed Book 14151 at page 973 among the land records of Fairfax
County, Virginia.

Tax Map No. 0173-01-0003A3

A-1



--------------------------------------------------------------------------------

 

EXHIBIT A-1

FLOOR PLANS

[see attached]

A-1-1



--------------------------------------------------------------------------------

 

EXHIBIT B

[intentionally omitted]

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

DEFINITIONS AND INTERPRETATION

I. Definitions. Capitalized terms used in the Lease shall have the meanings set
forth below, unless otherwise specifically provided in this Lease or the context
so requires:

“Actual Management Costs” has the meaning provided in Schedule 6.3.

“Abatement Period” has the meaning provided in Section 2.3(a).

“Acceptance Notice” has the meaning provided in Section 35.1.

“Actual Taxes” has the meaning provided in Section 4.2.

“Additional Rent” has the meaning provided in Section 2.3(b).

“Additional Rooftop Equipment” has the meaning provided in Section 14(b).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct common
control with, such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities or other beneficial interest,
by contract or otherwise; and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.

“Allowance” has the meaning provided in Section 2.9.

“Alterations” means any physical alterations, installations, improvements,
additions or other physical changes in, to or about the Office Complex.

“Applicable Rate” means the lesser of (i) two percent (2%) above the then
current “prime” rate as quoted in the Wall Street Journal, and (ii) the maximum
rate permitted by applicable law.

“Assignment” means an assignment of all of Tenant’s interest in this Lease to
any Person for the balance of the Term.

“Assignment Profit” has the meaning provided in Section 12.7.

“Assignment Review Criteria” has the meaning provided in Section 12.2.

“Building” has the meaning provided in the recitals to this Lease.

“Building Systems” means the base building mechanical, electrical and plumbing
systems, fire and life safety systems and the elevators at the Office Complex.

 

C-1



--------------------------------------------------------------------------------

 

“Business Days” means all days, excluding Saturdays, Sundays and all days
observed by either the Commonwealth of Virginia or the Federal government.

“Capital Improvements” has the meaning provided in Section 6.4.

“CERCLA” has the meaning provided in Section 34.1.

“Closing” has the meaning provided in Section 35.3.

“Commencement Date” means the date of this Lease as stated in the introductory
paragraph to this Lease.

“Comparable Buildings” means other Class A office buildings in the Reston Town
Center District, comparable in age, nature and size to the Building.

“Common Areas” has the meaning provided in the recitals to this Lease.

“Covered Tenant” means any Tenant under this Lease from time to time that is
either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) a
Permitted Assign of either the Named Tenant or an Affiliate of the Named Tenant,
or (iv) an Affiliate of any such Permitted Assign.

“Deficiency” has the meaning provided in Section 19.3(b).

“Estimated Management Costs” has the meaning provided in Schedule 6.3.

“Delivery Condition” has the meaning provided in Section 3.1.

“Deposit” has the meaning provided in Section 35.1(b).

“Effective Date” has the meaning provided in the introductory paragraph to this
Lease

“Estimated Taxes” has the meaning provided in Section 4.2.

“Estoppel Certificate” has the meaning provided in Section 29.

“Event of Default” has the meaning provided in Section 18.1.

“Expiration Date” means, subject to Tenant’s right to renew the Term for one or
both Renewal Terms, the date which is the last day of the month containing the
fifteenth (15th) yearly anniversary of the Rent Commencement Date; provided,
however, if the Rent Commencement Date is the first (1st) day of a month, the
Expiration Date shall be the day immediately preceding the fifteenth
(15th) yearly anniversary of the Rent Commencement Date.

“Foreclosure Event” has the meaning provided in Section 8.2.

“First Deposit Period” has the meaning provided in Section 35.1.

“First Offer Notice” has the meaning provided in Section 35.1.

 

C-2



--------------------------------------------------------------------------------

 

“Fixed Rent” means the rent provided in Section 2.3(a).

“Floor Plans” has the meaning provided in the recitals to this Lease.

“Governmental Authority” means the United States of America, the Commonwealth of
Virginia, the County of Fairfax and any agency, department, commission, board,
bureau, instrumentality or political subdivision of any of the foregoing, now
existing or hereafter created, having jurisdiction over the Premises or any
portion thereof.

“Hazardous Materials” has the meaning provided in Section 34.1.

“Indemnified Party” has the meaning provided in Section 31.5.

“Land” has the meaning provided in the recitals to this Lease.

“Landlord” has the meaning provided in the introductory paragraph to this Lease;
provided that, from and after the date hereof, Landlord means only the then
current fee owner of the Premises at the time of determination.

“Landlord Party” has the meaning provided in Section 31.3.

“Landlord’s Broker” has the meaning provided in Section 30.

“Late Charge” has the meaning provided in Section 2.6(b).

“Lease” has the meaning provided in the introductory paragraph to this Lease

“Legal Requirements” means all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders of
all Governmental Authorities, and of any and all of their departments,
commissions, agencies and bureaus, whether now existing or hereafter created,
affecting all or any portion of the Premises, or affecting the maintenance, use
or occupation of all or any portion of the Building.

“Management Costs Statement” has the meaning provided in Schedule 6.3.

“Named Tenant” means VeriSign, Inc., a Delaware corporation, and any successor
Permitted Assign.

“Net Sublet Rent” has the meaning provided in Section 12.6.

“Non-Preapproved Assignee” has the meaning provided in Section 12.2.

“Non-Preapproved Assignment” means any Assignment that is not a Pre-approved
Assignment.

“Office Complex” has the meaning provided in the recitals to this Lease.

“Operating Failure” has the meaning provided in Section 6.3.

 

C-3



--------------------------------------------------------------------------------

 

“Operating Standard” has the meaning provided in Section 6.1.

“Operation Transition Date” has the meaning provided in Section 6.3.

“Operation Transition Notice” has the meaning provided in Section 6.3.

“Parking Facilities” has the meaning provided in Section 2.8(a).

“Permitted Assign” shall mean any entity (i) with or into which Tenant is merged
or consolidated, (ii) that acquires all or substantially all of the Tenant’s
assets either by merger, acquisition, consolidation or otherwise or (iii) that
results from a change in Tenant’s name, Tenant’s privatization, a change in
control, or Tenant’s conversion into any other type of entity.

“Permitted Landlord Transfer” has the meaning provided in Section 35.4.

“Permitted Use” has the meaning provided in Section 3.2.

“Permitted Users” means Tenant, any Affiliate of Tenant, any Permitted Assign of
Tenant, any other Covered Tenant, any other legal occupant of all or any portion
of the Premises including any subtenant, together with each of the respective
officers, employees, agents, contractors and guests of the foregoing.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Pre-approved Alteration” has the meaning provided in Section 5.1.

“Pre-approved Assignment” means an Assignment to a Person which is an Affiliate
of Tenant or a Permitted Assign and/or an Assignment to a Person that is the
survivor of a merger, consolidation, reorganization or acquisition of Tenant or
Tenant’s business so long as (i) the net worth of the assignee is equal to or
greater than that of Tenant immediately prior to such assignment; and (ii) the
assignee is consistent in kind and character with the tenants normally found in
Comparable Buildings.

“Pre-approved Sublet” has the meaning provided in Section 12.3.

“Premises” has the meaning provided in

the recitals to this Lease.

“Punch List Work” has the meaning provided in Section 3.1.

“RCRA” has the meaning provided in Section 34.1.

“Renewal Calculation Date” has the meaning provided in Section 2.3(d)(i).

“Renewal Negotiation Period” has the meaning provided in Section 2.3(d)(iii).

 

C-4



--------------------------------------------------------------------------------

 

“Renewal Notice” has the meaning provided in Section 2.2.

“Renewal Rate” has the meaning provided in Section 2.3(d)(ii).

“Renewal Rent Notice” has the meaning provided in Section 2.3(d)(iii).

“Renewal Term” has the meaning provided in Section 2.2(a).

“Rent” has the meaning provided in Section 2.4.

“Rent Commencement Date” has the meaning provided in Section 2.3(a).

“Rent Payment Date” has the meaning provided in Section 2.3(a).

“Required Approvals” has the meaning provided in Section 35.1(b).

“Required Removal Alterations” has the meaning provided in Section 5.2.

“Responsible Party” has the meaning provided in Section 31.5.

“Restoration Estimate” has the meaning provided in Section 10.1(a).

“Rooftop Equipment” has the meaning provided in Section 14(a).

“SARA” has the meaning provided in Section 34.1.

“Sallie Mae” has the meaning provided in Section 2.2(c).

“Sallie Mae Expiration Date” has the meaning provided in Section 2.2(c).

“Sallie Mae Lease” has the meaning provided in Section 2.2(c).

“Sallie Mae Termination Agreement” has the meaning provided in Section 2.2(c).

“Secondary Deposit Period” has the meaning provided in Section 35.2(b).

“Specialty Alterations” has the meaning provided in Section 5.1.

“Structural Elements” shall mean the roof, exterior facades, interior load
bearing walls, support beams and columns, foundation and footings, concrete
floor slab and windows of the Building and of the Parking Facilities.

“Superior Mortgage” means any trust indenture or mortgage which hereafter
affects Landlord’s interest in the Premises, and all renewals, extensions,
supplements, amendments, modifications, consolidations and replacements thereof
or thereto, substitutions therefor, and advances made thereunder.

“Superior Mortgagee” means any trustee, mortgagee or holder of a Superior
Mortgage which has executed and delivered to Tenant a Superior Mortgagee SNDA.

 

C-5



--------------------------------------------------------------------------------

 

“Superior Mortgagee SNDA” has the meaning provided in Section 8.2.

“Tax” or “Taxes” means the aggregate amount of all assessments and charges,
special or otherwise, extraordinary as well as ordinary, unforeseen as well as
foreseen, now or hereafter levied, and all other impositions and charges of
whatever kind or character, assessed or imposed upon or with respect to the
Office Complex (or any portion thereof), or with respect to the ownership,
operation, alteration, maintenance, repair, use, occupancy or possession of the
Office Complex or a portion thereof, by any Governmental Authority, including
without limitation (i) real estate taxes levied against the Office Complex
during the Term, (ii) franchise taxes, (iii) any business property operating
license charges, (iv) business improvement district charges, (v) taxes levied
against the Office Complex if it is included in any special tax district formed
to fund the “Dulles Corridor Metrorail Project” or any other similar project the
focus of which is the extension of the Washington, D.C. Metrorail to Dulles
International Airport, and (vi) tax appeal costs (unless paid directly by
Tenant). Notwithstanding anything to the contrary contained herein, the term
“Taxes” shall exclude: all state, local, federal, personal or corporate income
tax measured by the income of Landlord; all estate and inheritance taxes,
payroll taxes, franchise taxes (if unrelated to the Office Complex); any tax on
gross income from rentals, gross receipts from rentals, rent, occupancy or value
added, or any other similar tax levied against Landlord, with respect to its
ownership, use or leasing of the Office Complex (except to the extent allowed
above as a business property operating license charge); succession and transfer
taxes, gift taxes, excise franchise taxes, profit taxes, capital levies, special
assessments and interest on taxes or any late fees or penalties resulting from
the failure of Landlord to timely pay taxes of any kind or to file any tax or
information return when due; any transfer or recordation taxes imposed in
connection with a transfer of all or any portion of the Office Complex or any
refinancing thereof; taxes arising as a result of any improvements, expansions
or additions to any part of the Office Complex provided Tenant does not occupy
such improvement, expansion or addition; and any special assessments for capital
improvements which are incorporated into the Office Complex itself. If, by law,
any assessment may be paid in installments then, for purposes hereof such
assessment shall be deemed to have been payable in the maximum number or
installments permitted by law.

“Tax Year” shall mean each period of twelve (12) months occurring during the
Term as hereafter may be duly adopted as the fiscal year for real estate tax
purposes in Fairfax County, Virginia.

“Tax Statement” has the meaning provided in Section 4.2.

“Tenant” has the meaning provided in the introductory paragraph to this Lease;
provided that, from and after the date hereof, Tenant means only the then
current tenant under this Lease at the time of determination.

“Tenant Party” has the meaning provided in Section 31.3(a).

“Tenant’s Broker” has the meaning provided in Section 30.

“Tenant’s Property” has the meaning provided in Section 23.3.

“Term” has the meaning provided in Section 2.2(a).

 

C-6



--------------------------------------------------------------------------------

 

“Transferee” has the meaning provided in Section 12.5(a).

“Unavoidable Delay” means any delay caused by strikes or other labor disputes,
acts of God, inability to obtain labor or materials (after reasonable efforts
are made to find labor or materials), governmental actions or restrictions,
enemy action, civil commotion, sabotage, war, terrorism, vandalism, fire or
other casualty, judicial or other legal proceeding affecting performance
hereunder, or similar causes beyond the reasonable control of the responsible
party.

II. Interpretation. For purposes of this Lease, the phrase “including” shall
mean “including without limitation” and, whenever the circumstances or the
context requires, the singular shall be construed as the plural and the
masculine shall be construed as the feminine and/or the neuter and vice versa.
This Lease shall be interpreted and enforced without the aid of any canon,
custom or rule of law requiring or suggesting construction against the party
drafting or causing the drafting of the provision in question.

 

C-7



--------------------------------------------------------------------------------

 

EXHIBIT D

[intentionally omitted]

 

D-1



--------------------------------------------------------------------------------

 

EXHIBIT E-1

FORM OF TENANT ESTOPPEL CERTIFICATE

TENANT ESTOPPEL CERTIFICATE

                 , 20    

                                                             

                                                             

                                                             

By a certain lease described below (“Lease”), the undersigned (“Tenant”) has
leased from                      (“Landlord”) the leased premises (“Leased
Premises”) located at                     ,                     , in
                                         ,                      which are more
particularly described in the Lease.

The Tenant hereby certifies that it is the tenant under the Lease. Tenant hereby
further acknowledges that it has been advised that the Lease may be collaterally
assigned in connection with a proposed financing secured by the “Property” of
which the Leased Premises is a part and/or may be assigned in connection with a
sale of the Property, and hereby certifies to [                    ] (the
“Purchaser”) as the prospective purchaser of the Property and to any and all
prospective mortgagees of the Property, including any trustee on behalf of any
holders of notes or other similar instruments, any holders from time to time of
such notes or other instruments, and their respective successors and assigns
(the “Beneficiaries”) that as of the date hereof:

Tenant’s Leased Premises is                      and comprises
                     rentable square feet.

Except as set forth in the Lease, Tenant has no options to renew or extend the
term of the Lease.

Except as set forth in the Lease, Tenant has no expansion rights, contraction
rights, rights of first refusal, rights of first offer or similar rights except
as follows (if None, insert “None”):

The Leased Premises and possession thereof are accepted.

The Lease is in full force and effect and all preconditions to the commencement
of rent and the performance by the tenant of its obligations thereunder have
occurred.

The Lease term began on                      and ends on                     .
Tenant has no right to terminate the term of the Lease prior to its normal
expiration, except as follows (if None, insert “None”):                     

 

E-1



--------------------------------------------------------------------------------

 

Tenant claims no present charge, lien or claim of offset against rent except as
follows:                      (if None, insert “None”).

Rent and other charges due or to become due under the Lease are paid for the
current month but is not paid and will not be paid more than one month in
advance. Basic or fixed rent is $                     per month and is due on
the      of each month.

To Tenant’s knowledge, there are no existing defaults under the Lease by reason
of any act or omission of the Landlord Parties, except as follows (if None,
insert “None”):

There are no unpaid, outstanding or unapplied tenant improvement allowances,
tenant inducements, refurbishment allowances, free rent periods or other tenant
allowances, concessions or inducements except as follows (if None, insert
“None”):                                         

The Lease and all amendments consist of the following, a copy of each of which
is attached hereto:

Deed of Lease dated                      by and between                      and
                    

                    

                    .

Tenant is in full possession of the Premises. There are no subtenants, licensees
or concessionaires, except as follows (if None, insert “None”): .

To Tenant’s knowledge, all work to be performed by Landlord Parties under the
Lease has been performed and accepted by Tenant, except the following: (if None,
insert “None”)                                                             .

This Certificate shall be binding upon the successors, assigns and
representatives of the undersigned and any party claiming through or under the
undersigned, and shall inure to the benefit of the Beneficiaries.

The undersigned is duly authorized and fully qualified to execute this
instrument on behalf of Tenant.

 

TENANT: By:   Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF LANDLORD ESTOPPEL CERTIFICATE

LANDLORD ESTOPPEL CERTIFICATE

                 , 20    

                                                             

                                                             

                                                             

Re: Lease dated                     , by and between                     
(“Tenant”) and                      (“Landlord”)[, as amended by
                    ] ([as amended], the “Lease”), a copy of which is attached
hereto, for approximately                      [rentable] square feet of space
(the “Leased Premises”) on the                      floor(s) of the building
located at                      (the “Building”).

The undersigned hereby certifies that it is a party under the Lease. The
undersigned hereby acknowledges that statements made in this Certificate may be
relied upon by [any subtenant or assignee of Tenant, and any party acquiring or
making an investment in Tenant] [INCLUDE AS APPLICABLE] (the “Beneficiaries”).
The undersigned hereby certifies to such Beneficiaries that as of the date
hereof:

1. The Lease is in full force and effect and has not been amended, modified or
supplemented except as described above. To the undersigned’s knowledge, the
Lease and all amendments thereto have been approved by any and all mortgagees
and other parties whose approval is required. To the undersigned’s knowledge as
of the date hereof, the undersigned does not have any defense, offset or claim
against its obligation to perform its covenants under the Lease, except as
expressly set forth below (if None, write “None”):
                                         
                                         
                                         
                                         
                                         
                                                    .

2. The Leased Premises is                      and comprises
                     rentable square feet.

3. The Lease term began on                      and ends on

4. Rent and other charges due or to become due under the Lease are paid for the
current month but is not paid and will not be paid more than one month in
advance. Basic or fixed rent is $                     per month and is due on
the      of each month.

5. There is no existing default on the part of the undersigned under the Lease.

 

E-1



--------------------------------------------------------------------------------

 

6. To the undersigned’s knowledge: there is no existing default on the part of
Tenant under the Lease.

7. No voluntary action is pending against the undersigned under federal or state
bankruptcy or insolvency law, and to the undersigned’s knowledge, no involuntary
action is pending against the undersigned under federal or state bankruptcy or
insolvency law.

8. The person signing below on the undersigned’s behalf is authorized to do so
and to bind the undersigned to the terms of this Certificate.

9. This Certificate shall be binding upon the successors, assigns and
representatives of the undersigned and any party claiming through or under the
undersigned, and shall inure to the benefit of the Beneficiaries.

 

By:   Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

[intentionally omitted]

 

F-1



--------------------------------------------------------------------------------

 

SCHEDULE 2.3

FIXED RENT

 

Rent Lease Year

   Fixed Rent per
rentable square foot
per annum      Fixed Rent
per annum      Fixed Rent per
month  

1

   $ 27.25       $ 6,031,133.50       $ 502,594.46   

2

   $ 28.00       $ 6,197,128.00       $ 516,427.33   

3

   $ 28.77       $ 6,367,549.02       $ 530,629.09   

4

   $ 29.56       $ 6,542,396.56       $ 545,199.71   

5

   $ 30.37       $ 6,721,670.62       $ 560,139.22   

6

   $ 31.21       $ 6,907,584.46       $ 575,632.04   

7

   $ 32.07       $ 7,097,924.82       $ 591,493.74   

8

   $ 32.95       $ 7,292,691.70       $ 607,724.31   

9

   $ 33.85       $ 7,491,885.10       $ 624,323.76   

10

   $ 34.79       $ 7,699,931.54       $ 641,660.96   

11

   $ 35.74       $ 7,910,191.24       $ 659,182.60   

12

   $ 36.73       $ 8,129,303.98       $ 677,442.00   

13

   $ 37.74       $ 8,352,843.24       $ 696,070.27   

14

   $ 38.77       $ 8,580,809.02       $ 715,067.42   

15

   $ 39.84       $ 8,817,627.84       $ 734,802.32   

16 through initial Expiration Date

   $ 40.93       $ 9,058,873.18       $ 754,906.10   

“Rent Lease Year” means the period commencing on the Rent Commencement Date and
ending on the last day of the twelfth (12th) full month thereafter, and each
succeeding twelve (12) month period thereafter, throughout the remainder of the
Term, and any extensions thereof.

 

Schedule 2.3



--------------------------------------------------------------------------------

SCHEDULE 2.7-A

LIST OF FURNISHINGS

 

    U Shape
Desk
System   Desk   Cred-
enza   Computer
Table   Book-
case   Task
Chair   Guest/
Side
Chair   Conf-
erence
Table
(Small)   Conf-
erence
Table   Conf-
erence
Chair   Cafe-
teria
Table   Cafe-
teria
Chairs   Sofa   Lounge
Chair   Occa-
ssional
Table   Folding
Table   Training
Tables   Coffee
Table   Lateral
File
Cabinet   Lateral
File
Cabinet
Over-
storage   Stor/
Wardrobe
Cabinet   Bench/
Stools   Cub-
icle

P-5
Level Subtotal

                                             

P-4
Subtotal

  0   0   0   0   0   0   4   0   0   0   0     0   0   0   1   0   0   0   0  
0   0   4

P-3
Subtotal

  2   2   3   1   4   20   23   2   1   0   2   0   0   8   2   1   0   1   21  
0   3   4   11

P-2
Subtotal

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0
  0   0   0

Plaza
Subtotal

  24   6   8   5   25   81   12   1   3   0   0     2   4   1   0   0   2   74  
2   0   0   54

2nd
Subtotal

  5   4   5   3   10   26   34   8   0   0   0     0   0   0   0   1   0   29  
0   1   0   21

3rd
Subtotal

  21   12   14   6   72   68   72   19   2   28   0     1   9   2   0   8   1  
92   0   9   0   41

4th
Subtotal

  12   3   4   2   17   187   76   13   1   12   0     0   5   1   0   18   0  
25   6   0   0   134

5th
Subtotal

  21   13   11   10   29   121   125   25   2   19   0     0   4   5   0   11  
0   96   6   1   0   88

6th
Subtotal

  25   5   8   5   62   130   67   15   0   0   0     1   0   2   0   6   0   64
  18   0   0   94

7th
Floor
Subtotal

  14   4   5   4   31   138   45   13   1   0   0     0   0   1   0   17   0  
143   17   0   0   103

8th
Subtotal

  10   1   3   0   10   150   63   9   0   0   0     0   0   0   0   28   0   62
  0   1   0   113                                                              
                             

TOTAL

  134   50   61   36   260   921   521   105   10   59   2   0   4   30   14   2
  89   4   606   49   15   4   663                                              
                                             

 

Item Descriptions:   U Shaped Desk System -   Approximately 100 Knoll (Cherry
veneer); Morrison Office Desk System with 6’ bullet desk, return, and credenza
with 2h wood veneer   lateral filing and 60” overhead cabinet U Shaped Desk
System -   Approx. 34 Steelcase (Cherry veneer) office desk system with 7’ desk,
return, credenza and hutch with shelves and storage cabinets Desks -   6’×3’
wood desk; species varies (mostly cherry); Mixture of Steelcase, OFS and Helikon
Credenza -   6’ wood credenza; species varies (mostly cherry); Mixture of
Steelcase, OFS and Helikon Computer Table -   30”w wood computer table with
keyboard tray; species varies (mostly cherry); mixture of Steelcase and Helikon
Bookcase -   Wood - size, manufacturer, and species varies Cubicle -   Almost
exclusively 7’-0” × 7’-0” Knoll cubicles with 64”h panels, 7” Knoll; Currents
Technology Spline and Knoll; Dividends wing panels,   glass top panel at
corridors, cubicle includes overhead storage, BBF and wardrobe cabinet.

 

Schedule 2.7-A



--------------------------------------------------------------------------------

Sallie Mae Fitness Center Equipment List

     Equipment Type    Quantity

Life Fitness 95i Treadmill

   5

Life Fitness 95xi Elip Cross Trainer

   3

Life Fitness 95ci Upright LifeCycle

   2

Life Fitness 95ri Recumbent LifeCycle

   4

Life Fitness 9500HR Cross Trainer

   4

Life Fitness 95si StairClimber

   2

Paramount Advanced Verticle Butterfly AP3100

   1

Paramount A.P. Lat Pulldown AP2400

   1

Cybex Lat Pulldown

   1

Paramount A.P. Seated Chest Press AP2600

   1

Paramount Shoulder Press AP2700

   1

Paramount Bicept Curl AP2300

   1

Paramount Tricep Extension FW500

   1

Paramount A.P. Rotary Torso AP3000

   2

Paramount A.P. Seated Row AP2500

   1

Paramount A.P. Seated Leg Curt AP2100

   1

Hammer Strength Pullover PLOP

   1

Paramount A.P. Back Extension AP3300

   1

Paramount A.P. Leg Extension AP2000

   1

Paramount A.P. Seated Leg Press AP2800

   1

Paramount Abdominal Crunch Bench PFW5300

   1

Paramount A.P. Abdominal AP3200

   1

Paramount A.P. Saddle Dumbbell Rack PFW4800

   1

Hampton Fitness Dumbbells set 5 to 75lbs

   1

Paramount Smith Machine PFW7700A

   1

Paramount Cable Crossover MS2000

   1

Paramount Flat/Incline Bench PFW6200

   2

Sallie Mae Cafeteria Equipment List

  

Shelving Unit

   14

Walk-in refrigerator/Freezer

   1

Refrigerator System 35F

   1

Refrigerator System 10F

   1

Walk-in shelving unit

   10

Prep sink 2 compartment

   1

Wakk shelf

   2

Disposer

   2

 

Schedule 2.7-A



--------------------------------------------------------------------------------

Pre rinse hose

   2

Worktable mobile

   1

Worktable

   1

Slicer

   1

Worktable mobile

   1

Mixer table

   1

20Qt mixer

   1

Handsink

   1

Worktable & pot rack

   2

Fryer & filter system

   1

Tilting frying pan

   1

Floor grate & pan

   1

Range 4 burner

   1

Convection steamer

   1

Convection oven, double

   1

Exhaust ventilator

   1

Fire suppression system

   1

Dish table & pot sink

   1

Icemaker

   1

Icebin

   1

Floor grate & pan

   1

Dishwasher

   1

Condensate hood

   1

Hot water booster heater

   1

Dishtable, clean

   1

Soda system by owner

   1

Refrigerator/freezer 1 section

   1

Fryer, filter system & warmer

   1

Exhaust ventilator

   1

Fire suppression system

   1

Counter with doors & sink

   1

Waffle baker

   2

Exhaust ventilator

   1

Griddle electric

   1

Drop-in cold pan refrigerated

   1

Food warmer heat lamp

   2

Drop-in hot food wells

   2

Grill & entrée counter

   1

 

Schedule 2.7-A



--------------------------------------------------------------------------------

Food shield

   1

Exhaust ventilator

   1

Microwave oven

   1

Refrigerated base counter

   1

Italian toaster

   1

Pizza oven

   1

Equipment stand

   1

Refrigerated base w/raised rail

   1

Rack, roll-in

   1

Deli & pizza counter

   1

Food shield

   1

Drop-in cold pan refrigerated

   1

Refrigerated display

   1

Built-in warming shelf

   1

Food warmer, heat lamp

   1

Beverage counter

   1

Drop-in cup dispenser cold

   3

Ice/soda dispenser

   1

Juice dispenser

   1

Iced tea brewer/dispenser

   1

Drop-in cup dispenser hot

   3

Airpot & Coffee brewer

   1

Waste chute sleeve

   1

Drop-in cup dispenser

   1

Soft serve frozen yoghurt machine

   1

Toppings display by owner

   1

Refrigerator open display

   2

Food display cabinet

   1

Mobile counter

   1

Food bar

   1

Food shield

   1

Drop-in cold pan refrigerated

   2

Drop-in hot food wells

   1

Drop-in cold pan refrigerated

   1

Drop-in cup dispenser

   2

Built-in circular soup well

   2

Drop-in tray dispensor

   3

Tray counter

   1

 

Schedule 2.7-A



--------------------------------------------------------------------------------

Food display cabinet

   2

Cashier counter

   2

Weighing scale by owner

   2

POS register by owner

   2

Condiment counter

   2

Small Round Table

   30

Small Rectang. Table

   17

Small Square Table

   4

Large Square

   10

Cafeteria Chairs

   170

Sallie Mae Conference Center P3

  

C400 – motorized ceiling mounted projection screen.

   1

C402 - motorized ceiling mounted projection screens.

   2

C404 - motorized ceiling mounted projection screen.

   1

C406 motorized ceiling mounted projection screen.

   1

Conference room tables

   65

Conference chairs

   202

 

Schedule 2.7-A



--------------------------------------------------------------------------------

SCHEDULE 2.7-B

FORM OF FURNISHINGS BILL OF SALE

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made as of
            , 2010, from 12061 BLUEMONT OWNER, LLC, a Delaware limited liability
company (“Assignor”), to VERISIGN, INC., a Delaware corporation (“Assignee”).

RECITALS

A. Assignor and Assignee are parties to that certain Deed of Lease (the “Lease”)
dated as of September     , 2010, pursuant to which Assignee is leasing from
Assignor that certain Office Complex located at 12061 Bluemont Way, Reston,
Virginia as more particularly described in the Lease.

B. Pursuant to the terms of the Lease, Assignor is to sell, assign, transfer and
convey to Assignee certain furniture, fixtures and equipment located in such
Office Complex, and Assignee desires to accept and obtain such furniture,
fixtures and equipment from Assignor, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the receipt of One and No/100 Dollar ($1.00)
and other good and valuable consideration in hand paid by Assignee to Assignor,
the receipt and sufficiency of which are hereby acknowledged by Assignor,
Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER, SET OVER, and DELIVER to
Assignee, good and marketable title in and to the following (collectively, the
“Assigned Properties”):

The furniture, fixtures and equipment set forth in Attachment A attached hereto
and made a part hereof.

Assignee acknowledges that Assignor makes no other representation or warranty
with respect to the Assigned Properties and that Assignor’s interest in the
Assigned Properties is being transferred in its “as is” “where is” condition,
with all faults.

This Bill of Sale may be executed in two or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Bill of Sale.

[SIGNATURES ON THE NEXT PAGE]

 

Schedule 2.7-B



--------------------------------------------------------------------------------

EXECUTED to be effective as of date set forth above.

 

ASSIGNOR:

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

VERISIGN, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

List of Attachments:

Attachment A – List of Assigned Properties

 

Schedule 2.7-B



--------------------------------------------------------------------------------

SCHEDULE 6.3

MANAGEMENT, MAINTENANCE, REPAIRS AND RELATED EXPENSES

FOLLOWING AN OPERATION TRANSITION NOTICE

1.(a) In the event Landlord delivers an Operation Transition Notice to Tenant
pursuant to Section 6.3 of the Lease, from and after the Operation Transition
Date,: (i) Landlord shall be obligated to provide all services necessary to
operate, manage, maintain, repair and replace (if necessary) (1) the Building
lobby, fire stairs, base building restrooms and all other Common Areas
(provided, however, that for the purposes of this Section, the term Common Areas
shall not include any portion of the Building then being used exclusively by
Tenant for office purposes or purposes incidental thereto and/or any portion of
the Building that would normally be treated as part of the leased premises where
the tenant leases an entire floor), (2) the Parking Facilities, (3) the Building
Systems, and (4) the Structural Elements in each case in accordance with the
Operating Standard, (ii) Landlord shall contract directly for the provision of
all services and supplies necessary for the foregoing (including, without
limitation, property management, cleaning and janitorial, landscaping, pest
control, snow removal, security, Structural Elements and Building System
maintenance and window cleaning), and (iii) Tenant shall have no further
responsibility for the performance or provision of any such supplies or
services; provided, however, that Tenant shall reimburse Landlord, as Additional
Rent, all Management Costs (as defined below) in accordance with the provisions
of this Schedule 6.3 and for Tenant’s share of any Capital Improvement costs as
set forth in Section 6.4. Landlord’s obligations pursuant to this Section 1(a)
shall include the performance of such replacements and such reasonable repairs
and maintenance that the Designated Engineer determines must be performed in
accordance with Section 6.6 of the Lease in order to maintain, repair and
replace, if necessary, the Office Complex or components thereof in accordance
with the Operating Standard except to the extent any of same is the
responsibility of Tenant pursuant to Section 1(b) of this Schedule 6.3. In the
event Landlord elects to make any Capital Improvement to the Office Complex in
excess of the Capital Improvements deemed to be necessary by the Designated
Engineer, such excess Capital Improvement shall be made at Landlord’s sole cost
and expense and same shall not be included within the definition of Management
Costs for the purposes of this Schedule 6.3.

(b) In the event Landlord delivers an Operation Transition Notice to Tenant
pursuant to Section 6.3 of the Lease, from and after the Operation Transition
Date, subject to Section 1(a) of this Schedule 6.3, Tenant, at Tenant’s sole
cost and expense, shall promptly make all repairs, perform all maintenance, and
make all replacements (if necessary) in accordance with the Operating Standard
in and to that portion of the Office Complex that Landlord is not obligated to
operate, manage, maintain, repair and/or replace pursuant to Section 1(a) of
this Schedule.

2. Landlord shall provide to Tenant Landlord’s written estimate (a “Management
Costs Statement”) of the amount of Management Costs Landlord anticipates that it
will incur during each calendar year (or portion of a calendar year) from and
after Landlord’s delivery of an Operation Transition Notice (“Estimated
Management Costs”). The Management Costs Statement for the first calendar year
(or portion of the first calendar year) following Landlord’s delivery of an
Operation Transition Notice shall be provided to Tenant on or before the

 

Schedule 6.3



--------------------------------------------------------------------------------

Operation Transition Date, and the Management Costs Statement for each
subsequent calendar year shall be provided to Tenant not later than one
(1) month prior to the commencement of such calendar year. Commencing on the
first Rent Payment Date following Tenant’s receipt of each Management Costs
Statement and continuing on each subsequent Rent Payment Date thereafter for the
remainder of such calendar year, Tenant shall pay to Landlord the Estimated
Management Costs such that such Estimated Management Costs shall be spread
equally over the balance of such calendar year; provided, that for the period of
any calendar year prior to the date Tenant has received the Management Costs
Statement for that calendar year, Tenant shall pay the Estimated Management
Costs based on the most recent Management Costs Statement Tenant has received.
Not later than 180 days after the end of each calendar year, Landlord shall
deliver to Tenant a written statement setting forth the amount of actual
Management Costs incurred by Landlord for such calendar year (“Actual Management
Costs”), together with reasonable supporting documentation. To the extent that
Actual Management Costs exceed Estimated Management Costs for any such calendar
year, Tenant shall pay such deficiency to Landlord, as Additional Rent, on the
Rent Payment Date next succeeding Tenant’s receipt of Landlord’s notice of
Actual Management Costs (or if such next Rent Payment Date is less than thirty
(30) days following Tenant’s receipt of such notice of Actual Management Costs,
Tenant may pay such amount on the second Rent Payment Date following such
notice) or if the Term has expired or terminated, within thirty (30) days after
receiving such notice of under payment. To the extent that Estimated Management
Costs exceed Actual Management Costs for any such calendar year, Tenant may
offset the amount of Tenant’s overpayment from the amount of Rent due on the
Rent Payment Date next succeeding Tenant’s receipt of Landlord’s notice of
Actual Management Costs or if the Term has expired or terminated, Landlord shall
refund such overpayment to Tenant within thirty (30) days of Landlord’s delivery
of the written statement of Actual Management Costs to Tenant.

3. Tenant may object to any statement of Actual Management Costs provided Tenant
gives Landlord written notice within 180 days after Tenant’s receipt of such
statement. Tenant, or an auditor hired by Tenant and reasonably acceptable to
Landlord, shall have the right, during regular business hours and after giving
at least ten (10) days’ advance written notice to Landlord, to inspect and
complete an audit of Landlord’s books and records relating to Management Costs
for the immediately preceding calendar year. Tenant will not engage any auditor
who is to be compensated in whole or in part, on a contingency fee basis. In the
event that Tenant and Landlord disagree on the amount of Actual Management Costs
after any such audit has been completed, and if such is not settled by
agreement, either party may submit the dispute to arbitration in accordance with
the commercial arbitration rules of the American Arbitration Association. The
decision of the arbitrators shall be final and binding on Landlord and Tenant
and judgment thereon may be entered in any court of competent jurisdiction. The
cost of the arbitrator shall be paid in the following manner: (i) the Landlord’s
share of the cost shall be equal to a quotient, the numerator being the amount
of the final settlement due to the Tenant, and the denominator being the
original amount of the settlement requested by the Tenant; and (ii) the Tenant’s
share of the cost shall be the total cost less that paid by the Landlord. Tenant
shall (and shall cause its employees, agents and consultants to) keep the
results of any such audit strictly confidential. All costs and expenses of any
inspection or audit shall be paid by Tenant; provided, however, that if any such
audit shows that Management Costs for the subject calendar year were overstated
by Landlord by more than five percent (5%), then Landlord shall bear the actual
and reasonable costs of such audit, up to an aggregate amount

 

Schedule 6.3



--------------------------------------------------------------------------------

equal to Five Thousand Dollars ($5,000) per calendar year audited. If Tenant
does not notify Landlord in writing of any objection to any statement within 180
days after receipt thereof, then Tenant shall be deemed to have waived such
objection and its right to audit for such year; provided, however, that if,
during any audit described in this Section, it is determined that an error in
Landlord’s calculation of Actual Management Costs for a calendar year exists,
and such error also caused an overpayment by Tenant for the then immediately
preceding calendar year, then Landlord shall adjust the Actual Management Costs
payable by Tenant for such immediately preceding calendar year to account for
such error if Tenant did not exercise its audit rights pursuant to this Section
with respect to such immediately preceding calendar year. If Tenant is owed
monies as a result of the audit, then Landlord shall reimburse Tenant for said
amounts within thirty (30) days following the date Landlord and Tenant have
reached an agreement with respect to such amounts or the date the arbitrator has
made its final ruling on the matter, as applicable, and if Landlord does not
timely pay such amounts, Tenant may offset such amounts from the amount of Rent
due on the Rent Payment Date next succeeding the expiration of such thirty
(30) day period.

4. As used in this Schedule 6.3, the term “Management Costs” shall mean all
expenses, costs and disbursements actually paid or incurred by Landlord in
connection with the ownership, management, maintenance, operation, replacement
and repair of the Office Complex, including, without limitation: (i) owner
association dues and assessments; (ii) Capital Improvement and replacement
expenses (subject to the exclusions set forth in clause (a) below); (iii) the
cost and expense of operating, maintaining, repairing and replacing (to the
extent Landlord (and not Tenant) operates, maintains, repairs and/or replaces)
the Office Complex or any portion thereof; and (iv) reasonable travel and
related expenses incurred by Landlord in connection with property and asset
management matters related to the Building. Management Costs shall be determined
on a cash or accrual basis, as Landlord may elect, and, to the extent determined
on an accrual basis, shall be based on generally accepted accounting principles,
consistently applied. To the extent any Management Costs are paid for in advance
of the period to which such Management Costs relate, such Management Costs shall
only be charged to Tenant for the pro rata portion of the period for which such
Management Costs are applicable. No amount incurred as an item of expense shall
be included in Management Costs more than once under any circumstances.

Notwithstanding the foregoing to the contrary, in no event shall Management
Costs include any of the following expenses, costs or disbursements:

(a) costs of Capital Improvements as being payable by Landlord pursuant to
Section 6.4 of the Lease or the last sentence of Section 1(a) of this Schedule
6.3;

(b) interest and amortization of funds borrowed by Landlord, whether secured or
unsecured;

(c) leasing commissions incurred in procuring tenants for the Building;

(d) income, excess profits, franchise taxes or other such taxes imposed on or
measured by the net income of Landlord from the operation of the Building;

 

Schedule 6.3



--------------------------------------------------------------------------------

(e) Taxes;

(f) costs generally associated with the maintenance of the existence of
Landlord’s ownership entity;

(g) costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed for same by insurance proceeds and all
amounts which Landlord would have been able to recover pursuant to insurance
policies had the Landlord taken out and maintained those insurance coverage(s)
which Landlord is required to take out and maintain pursuant to this Lease;

(h) costs of repairs, restoration, replacements or other work occasioned by the
intentional tort or gross negligence of Landlord, or any subsidiary or affiliate
of Landlord, or any representative, employee or agent of same (including the
costs of any deductibles paid by Landlord), or the act of any other tenant in
the Building, or any other tenant’s agents, employees, licensees or invitees to
the extent Landlord recovers the applicable cost thereof from such person;

(i) allowances, concessions and other costs and expenses incurred in completing,
fixturing, furnishing, renovating or otherwise improving, decorating or
redecorating space for tenants (including Tenant), prospective tenants or other
occupants and prospective occupants of the Building, other than Common Areas, or
vacant, leasable space in the Building;

(j) payments of principal and interest or other finance charges made on any debt
and rental payments made under any ground or underlying lease or leases, except
to the extent that any portion of same is used for the payment of real estate
taxes, insurance premiums or the like;

(k) sale, financing, refinancing and/or mortgaging costs including brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, transfer taxes and interest charges;

(l) fines, interest, penalties, legal fees or costs of litigation incurred due
to the late payment of taxes, utility bills and other costs incurred by
Landlord’s failure to make such payments when due, if at the time of such
failure Tenant was current in the payment of all Rent then due and payable;

(m) costs incurred by Landlord for trustee’s fees, partnership or corporate
organizational expenses and accounting fees, except accounting fees relating
solely to the operation of the Building;

(n) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except as hereinabove permitted;

(o) costs associated with any lawsuits involving challenges to Landlord’s title
to the Office Complex or any portion thereof;

 

Schedule 6.3



--------------------------------------------------------------------------------

(p) all amounts which would otherwise be included in Management Costs which are
paid to any affiliate or subsidiaries of Landlord, or any representative,
employee or agent of same, to the extent that the costs of such services exceed
the competitive rates for similar services of comparable quality rendered by
persons or entities of similar skill, competence and experience in the
metropolitan Washington, D.C. area;

(q) costs or expenses of utilities directly metered to tenants of the Building
and payable separately by such tenants;

(r) moving expense costs of tenants of the Building to the extent not provided
by Landlord to Tenant;

(s) advertising and promotional costs associated with the leasing of the
Building, and costs of signs (other than directories or operational signs) in or
on the Building identifying the owners of the Building or any tenant of the
Building, unless any such sign provides information about how or where to obtain
services;

(t) costs incurred (less costs of recovery) for any items to the extent actually
reimbursed by a manufacturer’s, materialman’s, vendor’s or contractor’s
warranty;

(u) wages and salaries for employees of Landlord or its managing agent above the
level of senior property manager, and that portion of wages and salaries for
off-site employees which is allocable to services performed with respect to
buildings other than the Building;

(v) reserves for repairs, maintenance and replacements, except to the extent
actually used to pay for expenses which are includable in Management Costs;

(w) costs (including fines and penalties imposed) incurred by Landlord to remove
any Hazardous Materials from either the Building or the Land except to the
extent that any such Hazardous Materials were brought onto or into the Building,
Land or both by Tenant or any of its employees, agents, contractors, subtenants,
assignees, or licensees;

(x) any costs (including acquisition, leasing, use and insurance) related to
sculptures, paintings or other objects of art;

(y) costs or expenses incurred with respect to any matter for which Landlord has
expressly agreed to indemnify Tenant pursuant to this Lease;

(z) ground lease rental payments;

(aa) bad debts, rent losses and legal costs associated with the collection of
such debts and any reserves for the same;

(bb) recoveries which reduce expenses incurred by Landlord and which are not
otherwise specified herein;

(cc) costs of disputes between Landlord and any third party regarding matters
not related to the Office Complex;

 

Schedule 6.3



--------------------------------------------------------------------------------

 

(dd) costs of defending any lawsuits with mortgagees or ground lessors of
Landlord;

(ee) costs or expenses incurred in connection with satisfying obligations of
Landlord, which are expressly provided in this Lease to be done at Landlord’s
sole cost and expense without reimbursement;

(ff) costs associated with any lawsuits involving other tenants, partners or
other persons holding equity, lenders or ground lessors of Landlord;

(gg) costs arising from Landlord’s charitable or political contributions;

(hh) costs and expenses in connection with services or other benefits of a type
which are not available to Tenant without specific charge therefor, but which
are provided to another tenant or occupant of such Building;

(ii) costs of additional casualty insurance premiums for the Building in excess
of the standard rate paid by Landlord, which additional cost is attributable to
the tenancy of any other tenant or occupant of such Building;

(jj) management fees paid or charged by Landlord in excess of the market range
of management fees customarily charged by independent entities providing
comparable management services to Comparable Buildings.

(kk) costs related to Landlord’s audit financial statements;

(ll) costs related to events for the Building, including, but not limited to,
parties, holiday gifts and welcoming gifts; and

(mm) costs of Landlord’s home office or regional office.

 

Schedule 6.3



--------------------------------------------------------------------------------

 

SCHEDULE 9

INSURANCE REQUIREMENTS

I. Landlord Insurance

1. Landlord shall, at its sole cost and expense, maintain or cause to be
maintained the following insurance during the Term of the Lease (the “Landlord
Insurance Requirement”):

(a) Insurance covering the Office Complex against all risk of physical loss or
damage to the improvements and equipment as provided under “All Risk” form
coverage, including the perils of hail, windstorm, flood coverage, and acts of
terrorism, in amounts not less than the actual replacement cost of the Building
without deduction for depreciation; provided that, if Landlord’s insurance
company is unable or unwilling to include any or all of such excluded perils,
Landlord shall have the option of purchasing coverage against such perils from
another insurer on a “Difference in Conditions” form or through a stand-alone
policy. Such policies shall contain Replacement Cost and Agreed Amount
Endorsements and Building Ordinance Coverage A provided on a replacement cost
basis, Demolition (or Coverage B) and Increased Cost of Construction (or
Coverage C) ($25,000,000 limit). Such policies and endorsements shall contain
reasonable deductibles;

(b) Commercial General Liability Insurance and Umbrella/Excess Liability
Insurance, including Business Automobile Liability Insurance (including
Non-Owned and Hired Automobile Liability) against claims for personal injury,
bodily injury, death, accident or property damage occurring on, in or as a
result of the use of the Office Complex, in an amount not less than $10,000,000
on an occurrence basis. Coverage shall also include elevators/escalators (if
any), independent contractors, contractual liability and Products/Completed
Operations Liability coverage;

(c) Workers’ compensation insurance in the amount required by applicable law or,
in lieu of such workers’ compensation insurance, a program of self-insurance
complying with the rules, regulations and requirements of the appropriate agency
of the Commonwealth of Virginia;

(d) Employers’ liability insurance covering all persons employed by Landlord in
connection with any work done on or about the Office Complex in the amount of
$1,000,000 per accident, $1,000,000 per illness, per employee, and $1,000,000
per illness in the aggregate; and

(e) Comprehensive Boiler and Machinery/Equipment Breakdown Insurance on any of
the equipment on or in the Office Complex, in an amount not less than $5,000,000
per accident for damage to property (and which may be carried as part of the
coverage required under clause (i) above or pursuant to a separate policy or
endorsement). If such coverage is provided pursuant to a separate Boiler and
Machinery policy or endorsement, Landlord will obtain a Joint Loss Agreement.
Either such Boiler and Machinery policy endorsements or the Special Causes of
Loss policy required in clause (i) above shall include at least $250,000 per
incidence for Off-Premises Service Interruption, Expediting Expenses, Ammonia
Contamination, and Hazardous Materials Clean-Up Expense.

 

Schedule 9



--------------------------------------------------------------------------------

 

The insurance required by Section I above shall be written by companies having a
Best’s rating of A-:VII or above and are authorized to write insurance policies
by the Virginia Bureau of Insurance. The insurance policies shall be in amounts
sufficient at all times to satisfy any coinsurance requirements thereof. If said
insurance or any part thereof shall expire, be withdrawn, become void, voidable,
including a breach of any condition thereof by Landlord, Landlord shall
immediately obtain new or additional insurance reasonably satisfactory to
Tenant.

2. Each policy required by any provision of Section I above shall provide that
it may not be cancelled except after thirty (30) days’ prior written notice to
Tenant.

3. Landlord shall deliver to Tenant all original certificates of insurance
evidencing such coverages. All certificates of insurance (including liability
coverage) provided to Tenant shall be on ACORD Form 25 (or its equivalent).

4. Anything in these Landlord Insurance Requirements to the contrary
notwithstanding, any insurance which Landlord is required to obtain pursuant to
these Landlord Insurance Requirements may be carried under a “blanket” policy or
policies covering other properties of Landlord or under an “umbrella” policy or
policies covering other liabilities of Landlord, as applicable; provided that,
such blanket or umbrella policy or policies otherwise comply with the provisions
of these Landlord Insurance Requirements.

5. Landlord shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in Section I above
unless such separate insurance complies with the other provisions of these
Landlord Insurance Requirements. Landlord shall immediately notify Tenant of
such separate insurance and shall deliver to Tenant certified copies thereof.

6. Each property policy shall contain a full waiver of subrogation against
Tenant.

7. The proceeds of any insurance required under these Landlord Insurance
Requirements shall be payable to Landlord.

II. Tenant Insurance

1. Tenant shall, at its sole cost and expense, maintain or cause to be
maintained the following insurance during the Term of the Lease (the “Tenant
Insurance Requirement”):

(a) Insurance covering all tenant improvements constructed after the
Commencement Date against all risk of physical loss or damage to the
improvements and equipment as provided under “All Risk” form coverage, including
the perils of hail, windstorm, flood coverage and earthquake, in amounts not
less than the actual replacement cost of the Building without deduction for
depreciation; provided that, if Tenant’s insurance company is unable or
unwilling to include any or all of such excluded perils, Tenant shall have the
option of purchasing coverage against such perils from another insurer on a
“Difference in Conditions” form or through a stand-alone policy. Such policies
shall contain Replacement Cost and Agreed

 

Schedule 9



--------------------------------------------------------------------------------

Amount Endorsements and “Law and Ordinance” coverage (at full replacement cost).
Such policies and endorsements shall contain reasonable deductibles. Such
policies shall name Landlord as a named insured, and any Superior Mortgagee as
mortgagee/loss payee, with respect to liability arising out of the Premises;

(b) Commercial General Liability Insurance and Umbrella/Excess Liability
Insurance, including Business Automobile Liability Insurance (including
Non-Owned and Hired Automobile Liability) against claims for personal injury,
bodily injury, death, accident or property damage occurring on, in or as a
result of the use of the Premises, in an amount not less than $10,000,000 on an
occurrence basis. Coverage shall also include elevators/escalators (if any),
independent contractors, contractual liability and Products/Completed Operations
Liability coverage. Such policies shall name Landlord and any Superior Mortgagee
as additional insureds with respect to liability arising out of the Premises;

(c) Workers’ compensation insurance in the amount required by applicable law or,
in lieu of such workers’ compensation insurance, a program of self-insurance
complying with the rules, regulations and requirements of the appropriate agency
of the Commonwealth of Virginia;

(d) Employers’ liability insurance covering all persons employed by Tenant in
connection with any work done on or about the Premises in the amount of
$1,000,000 per accident, $1,000,000 per illness, per employee, and $1,000,000
per illness in the aggregate;

(e) Comprehensive Boiler and Machinery/Equipment Breakdown Insurance on any of
the equipment on or in the Premises, in an amount not less than $5,000,000 per
accident for damage to property (and which may be carried as part of the
coverage required under clause (i) above or pursuant to a separate policy or
endorsement). If such coverage is provided pursuant to a separate Boiler and
Machinery policy or endorsement, Tenant will obtain a Joint Loss Agreement.
Either such Boiler and Machinery policy endorsements or the Special Causes of
Loss policy required in clause (i) above shall include at least $250,000 per
incidence for Off-Premises Service Interruption, Expediting Expenses, Ammonia
Contamination, and Hazardous Materials Clean-Up Expense Such policies shall name
Landlord as a named insured and any Superior Mortgagee as mortgagee/loss payee
with respect to the Premises.

(f) During any period in which Alterations at the Premises are being undertaken,
builder’s risk insurance covering the total completed value, including all hard
and soft costs (which shall include business interruption coverage) with respect
to the improvements being constructed, altered or repaired (on a completed
value, non-reporting basis), replacement cost of work performed and equipment,
supplies and materials furnished in connection with such construction,
alteration or repair of improvements or equipment, together with such other
endorsements as Landlord may reasonably require, and general liability, worker’s
compensation and automobile liability insurance with respect to the improvements
being constructed, altered or repaired, in such form and in such amounts as
Landlord may reasonably require. Such policies shall name Landlord and any
Superior Mortgagee as additional insured and/or loss payees with respect to the
Premises, as applicable.

 

Schedule 9



--------------------------------------------------------------------------------

The insurance required by Section II above shall be written by companies having
a Best’s rating of A-:VII or above and are authorized to write insurance
policies by the Virginia Bureau of Insurance. The insurance policies (i) shall
be for such terms as Landlord may reasonably approve and (ii) shall be in
amounts sufficient at all times to satisfy any coinsurance requirements thereof.
If said insurance or any part thereof shall expire, be withdrawn, become void,
voidable, including a breach of any condition thereof by Tenant, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord.

2. Each insurance policy referred to in clauses (a), (e) and (f) of Section II
above shall contain standard non-contributory mortgagee clauses in favor of and
acceptable to Lender. Each policy required by any provision of Section II above
shall provide that it may not be cancelled except after thirty (30) days’ prior
written notice to Landlord.

3. Tenant shall deliver to Landlord all original certificates of insurance
evidencing such coverages. All certificates of insurance (including liability
coverage) provided to Landlord shall be on ACORD Form 25 (or its equivalent).

4. Anything in these Tenant Insurance Requirements to the contrary
notwithstanding, any insurance which Tenant is required to obtain pursuant to
these Tenant Insurance Requirements may be carried under a “blanket” policy or
policies covering other properties of Tenant or under an “umbrella” policy or
policies covering other liabilities of Tenant, as applicable; provided that,
such blanket or umbrella policy or policies otherwise comply with the provisions
of these Tenant Insurance Requirements, and upon request, Tenant shall provide
to Landlord a Statement of Values which may be reviewed annually and shall be
amended to the extent determined necessary by Landlord based on revised
Replacement Cost Valuations. Upon request, the certified copy of each such
blanket or umbrella policy shall promptly be delivered to Landlord.

5. Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in Section II above unless
(i) Landlord and any Superior Mortgagee are included therein as named insureds,
with loss payable as provided herein, and (ii) such separate insurance complies
with the other provisions of these Tenant Insurance Requirements. Tenant shall
immediately notify Landlord of such separate insurance and shall deliver to
Landlord certified copies thereof.

6. Each policy shall contain a full waiver of subrogation against the Landlord.

7. The proceeds of any insurance required under these Tenant Insurance
Requirements shall be payable to Tenant.

 

Schedule 9



--------------------------------------------------------------------------------

SCHEDULE 35.3(a)(i)

FORM OF SPECIAL WARRANTY DEED

[PREPARED OUTSIDE THE COMMONWEALTH OF VIRGINIA]

 

AFTER RECORDATION,

PLEASE RETURN TO:

 

 

 

Attn:  

 

 

Tax Parcel ID No.:  

 

SPECIAL WARRANTY DEED

This SPECIAL WARRANTY DEED is made as of             , 20    , by and between
                                , a                                 , as grantor
(“Grantor”), and                                         , a
                                        , as grantee (“Grantee”).

WITNESSETH:

That for and in consideration of the sum of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor does hereby grant, bargain, sell and
convey, with Special Warranty, unto said Grantee, that certain property located
in the Commonwealth of Virginia, situated at 12061 Bluemont Way, Reston,
Virginia, as is more particularly described in Exhibit A attached hereto,
together with all rights and appurtenances pertaining to such property,
including without limitation, all of Grantor’s right, title and interest in and
to (i) all minerals, oil, gas and other hydrocarbon substances thereon, (ii) all
adjacent strips, streets, roads, alleys and rights-of-way, public or private,
open or proposed, (iii) all easements, privileges and hereditaments, whether or
not of record, and (iv) all access, air, water, riparian, development, utility
and solar rights (collectively, the “Property”).

TO HAVE AND TO HOLD the Property, together with each and every title, right,
privilege, appurtenance and advantage thereunto belonging, or in anywise
appertaining, unto and for the use, benefit and behoof of Grantee, its
successors and assigns, in fee simple forever.

This conveyance is made subject to easements, conditions, encumbrances and
restrictions of record insofar as they may lawfully affect the Property.

 

Schedule 35.3(a)(i)



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed on
its behalf by                     , a                     , the
                     of                     , the grantor named herein.

 

GRANTOR:                                                                      
                                             , a                           
                                         
                                               By:  

 

Name:  

 

Title:  

 

 

GRANTEE’S ADDRESS:

 

 

 

Attn:   

 

 

COUNTY OF           )   ) ss: STATE OF           )

I,                     , the undersigned notary public in and for the
jurisdiction aforesaid, do certify that                     , who is named as
                    , the                      of                     , the
named grantor in the foregoing and attached instrument, dated as of
            , 20    , personally appeared before me on the      day of
            , 20    , and said                      being personally well known
to me as (or satisfactorily proven to be) the person named as Grantor in said
instrument and acknowledged said instrument to be the act and deed of
                    , and that s/he delivered the same as such before me in the
jurisdiction aforesaid.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

  Notary Public  

My Commission Expires:                                                  

[Notarial Seal]

 

Schedule 35.3(a)(i)



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

Schedule 35.3(a)(i)



--------------------------------------------------------------------------------

SCHEDULE 35.3(a)(iii)

FORM OF PURCHASE OPTION BILL OF SALE

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made as of
            , 20    , from                     , a                     
(“Assignor”), to                     , a                     (“Assignee”).

RECITALS

A. Concurrently with the execution and delivery of this Bill of Sale, Assignor
is conveying to Assignee, by Special Warranty Deed (the “Deed”), that certain
tract of land (the “Land”) more particularly described on Attachment A attached
hereto and made a part hereof for all purposes, together with all of the
improvements located thereon (the “Improvements”).

B. Assignor desires to sell, assign, transfer and convey to Assignee, and
Assignee desires to accept and obtain, the Assigned Properties (as hereafter
defined), subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER, SET OVER, and
DELIVER to Assignee, good and marketable title in and to the following
(collectively, the “Assigned Properties”):

(a) The tangible personal property owned by Assignor upon the Land or within or
upon the Improvements (the “Personal Property”); and

(b) All assignable existing warranties and guaranties (express or implied)
issued in connection with the Improvements or the Personal Property
(collectively, the “Warranties”).

Assignee acknowledges that Assignor makes no other representation or warranty
with respect to the Assigned Properties and that Assignor’s interest in the
Assigned Properties is being transferred in its “as is” “where is” condition,
with all faults.

This Bill of Sale may be executed in two or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Bill of Sale.

[SIGNATURES ON THE NEXT PAGE]



--------------------------------------------------------------------------------

EXECUTED to be effective as of date set forth above.

 

ASSIGNOR:                              
                                                          ,   a  
                                                                       
             

By:  

 

  Name:  

 

  Title:  

 

 

ASSIGNEE:                              
                                                          ,   a  
                                                                       
             

By:  

 

  Name:  

 

  Title:  

 

 

List of Attachments:

Attachment A – Description of the Land